El Juez Asocíalo Se. Wole,
emitió la opinión del tribunal.
Se interpuso apelación en esta cansa contra nna sentencia dictada por la Corte de Distrito de San Juan, Sección Se-gunda. El apelante fné acusado ante dicha corte del delito de homicidio voluntario, eligiendo para ser juzgado el tribunal de derecho sin intervención de jurado. La corte lo de-claró culpable del delito que se le imputaba y lo condenó a sufrir cinco años de presidio con trabajos forzados. El ape-lante solicita la revocación de la sentencia y alega para ello en substancia dos motivos. Que se cometió error de derecho al no admitirse como prueba por la corte una certificación ex-pedida por el superintendente de prisiones, parece que con el objeto de probar el carácter del interfecto José Rosa, así co-mo sus antecedentes penales. Se objétó que esta prueba no era pertinente, negando la corte su admisión por el funda-mento de que resultaba de la propia declaración del acusado que éste no conocía a José Rosa con anterioridad al alter-cado, y que aun cuando el interfecto hubiera sido un hombre de mal carácter, el acusado no hubiera podido saberlo, y tam-bién por la autoridad de los casos de People v. Murray, 10 Cal., 310, y People v. Edwards, 41 Cal., 640.
Además de omitirse en el pliego de excepciones la copia de la certificación propuesta, no aparece tampoco de dicho pliego que hubiera algún fundamento para la admisión .del do-cumento. El' carácter del interfecto no era materia de dis-cusión. Se ofreció la prueba, como se ve de los autos, des-pués que toda la prueba del caso se había presentado. In-*348cambia al acusado si quería presentar prueba de esta clase, mostrar o tratar de hacerlo, que conocía el mal carácter del interfecto. No se presentó ni ofreció presentar esa prueba no habiendo, por consiguiente, cometido error la corte al no admitir la referida prueba. (Henderson v. State, 12 Tex., 525; Com. v. Straesser, 153 Pa., 452; 26 Atl., 17; Derkes v. State, 11 Ind., 557; 71 Am. Dec., 370; Véase la nota al caso de State v. Feeley, 3 L. R. A. [N. S.], 359.)
Mucha importancia se ha dado al error que se supone cometido por la corte al no admitir la prueba, pues aun cuan-do el acusado no conocía a Eosa, sin embargo, pudo haber tenido conocimiento del carácter turbulento y peligroso del mismo. Las palabras de la corte son como sigue: “Niego la admisión de la prueba que se propone por la defensa, fundán-dome en que, según la propia declaración del acusado, no co-nocía a José Eosa antes de ese momento y el que fuera un hombre malo, no podía saberlo para actuar bajo aquella -in-fluencia, y en esos casos no es admisible la evidencia, etc.” Oreemos que lógicamente puede deducirse del uso de las pa-labras “el que fuera-un hombre malo,” que pueden estar algo cambiadas en los autos, así como del carácter de la prueba, que la corte tuvo también en cuenta que el acusado no tenía conocimiento del carácter del interfecto Eosa. La clase de fundamentos que se han tenido en consideración para adop-tar una resolución debe inferirse de todas las circunstancias del caso. De todos modos, el expresar fundamentos erróneos en resoluciones no es motivo de revocación si aparece clara-mente que la prueba fué debidamente negada.
El otro error que ha sido alegado es que la corte no prestó debida consideración a la alegación de defensa propia del acusado. Esta objeción debe significar, según sus efectos le-gales, que la resolución de la corte declarando culpable al acusado del delito de homicidio voluntario no estaba soste-nida por la prueba. • La prueba presentada y esencial a este caso es como sigue:
Flora Eosa, hermana de José Eosa, declaró que su her-*349mano la mandó a coger unos gandules, saliendo él a sacar unas yucas y criando las sacaba llegó el americano y le habló, y en-seguida oyó la declarante el tiro y corrió hacia su hermano, el cual estaba ya muerto y el americano se fué c'on el revólver en la mano; también estaba allí la hija mayor del muerto, y la declarante vió al viejo Bartolo, y no había más nadie; su her-mano cayó boca abajo; no dijo una palabra y murió allí.
Preguntada por el abogado del acusado, dijo que su her-mano arrancaba la yuca con las manos porque la tierra era arena y no tenía cuchillo; no vió llegar al americano, sino cuando ya estaba hablando con su hermano, y hablaban ni alto ni bajo.; la declarante estaría como a media cuerda de distancia; oía el ruido de la voz pero no las palabras; cuando, la declarante sintió el tiro miró hacia donde estaba su her-mano y le vió caer y el americano correr; estaban allí la de-clarante, la hija del muerto, el muerto y el americano y nadie más.
Preguntada por el juez, dijo que las matas de donde cogía los gandules eran grandecitas y no le dejaban ver muy bien a su hermano, estando esas matas entre ella y el sitio en que 'estaba su hermano, quien estaba solo cogiendo esas yucas;, no se dió cuenta de la llegada del americano, sino cuando es-taba hablando con su-hermano, y siguió cogiendo sus gandules y no tardó mucho en sonar el tiro, y llegó la declarante y no. tenía nada en sus manos ni alrededor, sino sólo las yucas. El americano a que se refiere es el acusado.
Juana Bivera declaró que es la madre de la mujer de José Rosa en cuya casa estaba la declarante asistiendo a su hija de parto; José Rosa vivía en la finca de Mr. Sutton en un pe-dazo de terreno que le tenía arrendado y en una casita qué había allí vivían todos. El día del suceso estaba José Rosa sembrando unas yautías y después fué a sacar un pie de yuca para desayunar la familia y llegó el acusado y puso el pie alante y le dió una gaznatada a José Rosa, el cual se puso la mano en la cintura y entonces el americano, le disparó un tiro y lo mató, muriendo en el acto José Rosa y el americano *350se fué con el revólver en la mano; José Rosa se fné encima del americano, amagándole y metiéndole las manos, y cuando le metió las manos, el americano le pegó el tiro.
Preguntado por el abogado dice que ella estaba en la casa de José Rosa, en la cocina, y por un agujero de la cocina que es de yagua, vió cuando el americano Pablaba con José y la declarante salió afuera y vió a su bijo político que caía y al americano que corría, y la declarante gritó y corrió la gente ; la hermana de José y una chiquita estaban más abajo de la casa y también había otra chiquita, estando las dos con su tía Plora Rosa, las cuales al sonar el tiro corrieron; José Rosa y el acusado sólo tuvieron dos palabras y no hubo lucha entre ellos. José Rosa sacaba las yucas con la mano y para trabajar usaba de una azada, la cual dejó cerca- de las yautías.
A preguntas del juez, dijo que la cocina está cercada de yaguas viejas y sólo tenía la puerta de entrada pero sin hojas, y allí estaba la declarante cuando el acusado le habló a José Rosa, y al oir la voz del americano salió la declarante al batey; hablaron dos palabras que no oyó la declarante y cuando el americano le dirigió la palabra, José Rosa se ende-rezó y el americano le tiró una gaznatada, entonces José le puso las manos en la cintura al americano y éste le disparó un tiro, corriendo para acá, José Rosa cayendo; desde el sitio en que estaban Plora- y las chiquitas cogiendo gandules, no podía mirar José Rosa porque estaban al respaldo.
Bartolo Arroyo declaró que vive en la misma finca y el 11 de marzo de 1908, llegó a su casa a eso de las tres de la tarde, que está como a veinte varas de la casa de José Rosa y cuando el declarante pasó por ella, estaba él con una chiquita arran-cando una mata de yuca, y llegando el declarante a su casa oyó que hablaba José Rosa y se asomó el declarante por la ventana de su casa, vió llegar a Mr. Sutton y le dijo en voz baja una cosa a José Rosa, y al encontrarle éste, el americano le tiró un jinquetazo a José, éste jaló para atrás y el ameri-cano metió la mano en el seno, José saltó a empuñarlo y el de-clarante se tiró corriendo y al llegar encima de ellos reventó *351el tiro y cayó Rosa entre dos tocones, Rosa fné el que saltó a empuñar al americano, el americano se fné corriendo con el revólver en la mano, despnés del tiro.
Examina nn revólver qne le pone de manifiesto el Fiscal y dice qne así era el qne tenía el acusado.
Preguntado por el abogado, dijo qne José Rosa estaba en ■cuatro pies, agarrado del acusado para no dejarle sacar el revólver. El americano tenía una mano fuera y otra dentro ■del seno que era donde tenía el revólver, los dos estaban en ■cuatro pies, y José Rosa con sus dos manos tenía cogido al americano por los brazos; José Rosa sacaba unas yucas con la mano, no tenía armas y cerca de sí no liabía cuchillos ni nada; allí estaba Plora Rosa y una chiquita hija del muerto y Juana Rivera en el fogón haciendo un caldo; lo cual sabe el ■declarante porque ella se sacó un grito.
Este testigo reprodujo gráficamente ante el jurado su de-claración, explicando la forma como los hechos ocurrieron, tomando al acusado y agarrándose con él de la manera que lo vió con José Rosa.
‘José González declaró que vivía el 11 de marzo de 1908 •en el mismo sitio de José Rosa, que es una finca a cargo de Mr. Sutton. Estaba volteando la finca a pie y vió cuando el ameri-cano se encontró con José Rosa, agarrándose los dos, tirando José para su casa y el otro para el otro lado, en medio de la lucha el americano jaló por su revólver y le pegó un tiro a José, quien cayó muerto, yéndose el americano corriendo para su casa; la finca está dividida por una calle y en la boca de ■ésta hay un alambre y en el otro lado hay otro; no reparó .si José tenía algún cuchillo.
Preguntado por el abogado, dice que el acusado tenía el revólver dentro del seno de la pretina y lo sacó y pegó el tiro.
El Dr. Manuel Posas ejerce su profesión en Bayamón y el día 11 de marzo último le hizo la autopsia a José Rosa que murió por una hemorragia de una herida de bala que le' atra-vesó el corazón y los pulmones, cúya muerte debió ser en el .acto.
*352Esta fue toda la prueba de la acusación.
Continuó declarando como testigo de la defensa el Dr. Manuel Fosas, y dijo que en ese día de referencia del Sr. Fis'cal, vió al acusado como a las cinco de la tarde,' observando varias heridas que tenía, superficiales, como arañazos, hechas con un instrumento poco cortante. Algunas heridas están llenas de tierra' y cree que esa tierra hayase producido al caer en tierra después de estar herido el acusado o porque el arma con que fue herido estuviese llena de tierra; en dos o tres heri-das observó el declarante que había tierra dentro de ellas. Han podido ocasionarse con un instrumento poco cortante, como un mocho; las heridas correspondían a las ropas que tenía puestas el acusado.
Entonces el abogado del acusado presentó como prueba dichas ropas, sin oposición del Fiscal, y la corte admite la prueba.
El testigo dijo que esas ropas eran las que' tenía puesta el acusado el día del suceso, y en la camisa hay un agujero como si fuera de bala y una quemadura que corresponde al agujero; el acusado tenía cinco heridas, unas en el costado y en los muslos y otras en la espalda, correspondiendo con las de las ropas. Preguntado por el Fiscal, dice que tales heridas en la espalda pudieron ser hechas por un alambre de púa, pero no así las del muslo; que los desgarros de la camisa pu-dieron ser hechos por alambre, y también pudieron ser hechas en lucha con otro individuo.
Vuelto a preguntar por el acusado mediante su abogado, dice que las heridas de detrás pudieron ser hechas por alam-bre o por un cuchillo de poco corte.
Preguntado por el juez, dice, que reconoció al acusado en el pueblo a las cinco de la tarde, estando distante la finca como unos diez minutos; las heridas eran superficiales e irre-gulares, tenían desgarres y pudieron ser hechas con un cuchi-llo o arma poco afilada, y cortar también las ropas; pera ha-ciendo fuerza; dichas heridas pudieron ocasionarse con un cuchillo no afilado; pero para cortar la tela que tiene la ropa *353tiene que ser por un hombre de fuerza. Que el corte que hay en la pierna derecha del pantalón puede producirla tanto un cuchillo afilado, como un machete, un espadín, una hoja de sable o un cuchillo de mesa y el arma haber hecho fuerza er diferentes direcciones.
D. A. Skinner, es sub-secretario de Puerto Rico, conoce-' al acusado desde 1901, como hombre de buena conducta, sin que haya intervenido en peleas o riñas, tiene muy buen con-cepto moral del-acusado, el cual se dedica a su trabajo.
Preguntado por el Fiscal dice, que conoció al acusado pri-mero en Ponce y que es amigo de él y le considera como un caballero.
Ezequiel Mongil declaró que es jefe de la policía ele Baya-món; en marzo último y en días de autos estaba el declarante en su oficina y se presentó un negro diciendo que habían ma-tado a su compadre José; fué al sitio en unión' del juez y en-contró a José Rosa en el suelo y a Mr. Sutton retirado de él, al que ya había arrestado la policía ocupándole un revólver; allí había mucha gente comentando el hecho; el declarante ordenó que llevaran al acusado al pueblo y el muerto al ce-menterio, y cuando llegaron al pueblo, pasó por allí el Dr. Fosas, o sea por el cuartel de la policía, el declarante lo llamó y entró reconociendo a1 acusado para lo cual lo hizo desvestir; el declarante vió que el acusado tenía varios rasguños.
Preguntado por el Fiscal no recuerda cómo estaba vestido el acusado, pero estaba en traje de faena lleno de tierra y con las manos sucias.
Césaro Fernández, declaró que conoce al acusado y conoce a José Rosa, y los vio el día de la cuestión. El declarante limpiaba su finca y el acusado pasó por detrás suyo y le salu-dó estando ocupado en limpiar una caña. Sintió una bulla y vió a irnos -morenos que eran tres, peleando contra el acusado; al principio el declarante no conocía quien era porque -estaba en el medio escondido y en eso lo empujaron y sacó una pierna para atrás y por el pantalón conoció el declarante, que era el acusado, y sintió un tiro y el que tenía sujeto al acusado lo *354soltó y anduvo nn paso largo y se cayó y los demás salieron huyendo; entonces el acusado echó a correr con la camisa rota y los trapos guindando.
Preguntado por el Fiscal, dice que estaba distante del sitio del suceso y entre el declarante y ese sitio había unos pies de caña que estaban de corte para moler y por encima de las ca-ñas podía ver el declarante. Las cañas y los que lu-chaban estaban en un llano y eran muchas, y eran del declarante que las había comprado a una señora; por allí había algunas casas y una era de José Eosa y otra de Bar-tolo Arroyo, estando la primera un poco distante del grupo de la cuestión, y más cerca lá segunda; José Eosa era el que tenía empuñado al acusado y los demás estaban agrupados, siendo uno de ellos Bartolo; a los demás no los conocía el declarante porque hacía poco tiempo que vivía allí.
Preguntado por el Fiscal, dijo que Arroyo no luchaba con el acusado, pero estaban todos juntos; que cortó la caña un mes después; vió la cuestión por encima de su caña y conoció al acusado por un pantalón amarillo porque antes había pa-sado por el lado del declarante.
Jesús Pérez Martínez, declaró que conoció a José Eosa y conoce al acusado; el primero tenía un pedazo de terreno y una casita en la finca del “Quinto” que administra el acusado, había plantaciones hechas por José Eosa, pero fuera del te-rreno que tenía arrendado y no le pertenecía, lo cual sabe el declarante porque era el cobrador de la finca; supo el suceso media hora después, vió el sitio donde cayó Eosa que estaba fuera del terreno que le pertenecía; conoce el sitio en que Eosa sacaba yucas antes del suceso, que estaba también fuera de su sitio arrendado.
Preguntado por el Fiscal, dijo que Eosa pagaba puntual-mente su arrendamiento, no sabe de quién eran las yucas; ha-bía allí gandules de matas grandes.
José Eraso declaró que estaba picando caña en la finca cuando ocurrió'el suceso, el cual no presenció, y Mr. Sutton, a cuyas órdenes trabajaba el declarante, lo mandó a buscar *355la policía como a las tres de la tarde diciendo que estaba herido.
Preguntado por el Fiscal, dijo que el acusado estaba al pie de su casa y no reparó como estaba vestido porque el acu-sado le mandó a buscar la policía, porque estaba herido y fué a buscarla.
Preguntado por el juez, dijo que la policía vino con el te-niente.
Gleorge Sutton, declaró que el día del suceso volteaba la finca y al pasar cerca de donde vivía José Rosa, lo vió traba-jando en la tierra'y vió dos individuos más conversando, a los cuales preguntó ¿quien sembraba? contestándole uno de ellos “yo” y preguntándole su nombre respondió “José Rosa”; le preguntó que dónde vivía, contestándole “yo vivo ahí,” señalándole una casita que estaba a unas varas de distancia; le preguntó que cuándo iba a pagar la renta del terreno, que ocupaba y contestó que no debía nada; el declarante le replicó que debía una cuerda desde agosto y respondió que no pagaba ni un centavo; el declarante le dijo que tenía que dejar la siembra y que era la primera vez que los encontraba, pero que le había dejado varias razones en su casa; José Rosa le dijo que era mentira porque nada había dicho en su casa; el de-clarante insistió en que le había dejado tales razones y que él sabía que todo el que sembraba debía pagar cincuenta centavos por cuerda; Rosa le contestó “¡Carajo, es mentira!.” y al mismo tiempo avanzó un paso dándole con la mano, el de-clarante se defendió y sintió un puntazo en la mano derecha y vió sangre, siguió luchando con Rosa para agarrarle la mano y cuando se- la cogió otro individuo le agarró por detrás y sintió un golpe de puño en la cabeza; el declarante metió la mano dentro de la camisa para sacar el revólver y el tercer individuo le cogió por la cintura aguantándole el brazo dere-cho por lo cual no podía sacar el revólver, seguía teniendo sujeto al José Rosa, el cual le estaba dando golpes y así estu-vieron agarrados los cuatro; el declarante sintió un tajo en un pie y levantando, el cañón del revólver disparó un tiro *356por debajo de la camisa, porque ya ha dicho que el brazo se lo tenía sujeto el otro individuo qne se llama José González, y disjjaró nn tiro, enseguida lo soltaron todos, José Rosa an-duvo unos quince o veinte pasos hacia su casa y cayó boca, abajo; entonces el declarante corrió.para su casa, llamó al peón José Eraso para que buscara a la policía porque estaba herido; cuando disparó el revólver lo tenía al lado izquierdo y así disparó y le tenían agarrado dos individuos sin poder precisar si también lo tenía agarrado José Rosa, porque el de-clarante lo tenía sujeto; vió en la mano de José Rosa un peda-zo de machete y era más alto y más fuerte que el declarante; entregó el revólver a la policía; las heridas y los arañazos que el declarante tenía én su cuerpo se los causó en la lucha José Rosa; después de la cuestión el declarante no pasó por d'ebajo de ningún alambre y por eso puede asegurar que los arañazos no fueron de alambre ni de ningún cuerpo extraño,, sino que se los causó Rosa.
Preguntado por el Fiscal, dijo que salió a la carretera por un sitio que llaman ‘ ‘ Cachete, ’ ’ el cual tiene un lado cercado ; el declarante estaba dentro de la finca y por ella salió por una calle que llaman del “Cachete” a la carretera; no pasó por debajo .del alambre; conoce a María Rodríguez que vive,en la' calle de Comerio, cerca del sitio, y entonces vivía dentro del ‘ ‘ Cachete. ’ ’
A preguntas del juez, dijo que la cerca es de alambre de púas y de malla.
Así terminó la prueba de lá defensa y entonces el Fiscal propuso contra prueba que le fué admitida.
María Rodriguez declaró que el once de marzo último vi-vía en el “Cachete” y había varios vecinos entre ellos José Rosa, que vivía más lejos y ese día vió pasar al acusado* por el corral de su casa con un revólver en la mano, por los alam-bres bajando la cabeza; que hay allí tres alambres de púas, dos caídos en el suelo, y otro bien puesto en alto; que al pasar ,el acusado se le desprendió un pedazo de la ropa por detrás, sin *357fijarse si era por la espalda, quedándose el pedazo en el alam-bre.
A preguntas del abogado, dijo que eso lo hizo llegar a oídos ■del Fiscal, porque la detective preguntó ala declarante si ha-bía visto algo y ella le contestó que había visto' pasar por los alambres a Mr. Sutton con el revólver en la mano; que cuando le preguntó eso la detective no estaba presente Mr. Sutton y no puede precisar la fecha en que le tomaron esa declaración,“ pero la fecha en que la'declarante vió pasar al acusado dicen que fué el once de mayo,' y sostiene que en ese día, once de mayo, fué que vió pasar por el corral de su casa a Mr. Sutton.
A preguntas del juez, dijo que le dijeroü a la declarante que Mr. Sutton había muerto a Eosa en ese día que le vió pa-sar por el alambre.
Como hemos visto este caso, fué juzgado por la corte sin intervención de jurado. En los casos en que la corte se cons-tituye en sesión con la intervención del jurado, las cuestiones que surjan durante el juicio pueden revisarse, en apelación por medio de excepciones debidamente tomadas, ya contra la admisión o exclusión de pruebas, o ya contra la concesión o denegación de instrucciones. En el caso de Suydam v. Williamson, 20 Howard, 433, el Tribunal Supremo dice:
‘ ‘ Cuando una parte no está satisfecha con la resolución de su causa ante una corte inferior, y pretende que un tribunal superior examine las leyes aplicables al caso, debe cuidarse de plantear aquellas cues-tiones de derechos que hayan de ser revisadas, y consignar en los autos los hechos necesarios para ilustración del tribunal de apelación y si dejare de hacerlo así en cualesquiera de las formas autorizadas por la práctica de dichos tribunales, debe conformarse y aceptar las conse-cuencias de su propia negligencia. La prueba, ya sea oral o documen-tal, y. ya se practique ante un tribunal de derecho o ante el jurado, no forma parte de los autos, a no ser que se le haga parte por alguno de los procedimientos ordinarios que estén en práctica en la época del juicio y antes de que se dicte la sentencia. Cualquiera que sea el error que pueda haberse cometido, y cualquiera que sea el estado de la causa cuando aquél se cometiera, tal error debe aparecer en los autos, o de lo contrario no podrá ser revisado por un tribunal de *358apelación que ejerza su jurisdicción de acuerdo con el procedimiento del derecho común.”
Según el procedimiento autorizado por la ley inglesa, des-de la época de la Magna Carta, el jurado era el llamado a juzgar las cuestiones de hecho en los casos que surgieran ante los tribunales, incluyendo los procesos criminales por delitos calificados de felonies. En los casos civiles que hubieran de resolverse con arreglo a derecho, las partes tenían y tienen el derecho de renunciar al juicio por jurado. En tales casos -la corte substituye al jurado y cuando la decisión de hecho dada por la corte tenga un carácter general, se ha resuelto uniformemente que debe dársele el misino efecto que si fuera el veredicto de un jurado. (City of Richmond v. Smith, 15 Wallace, 437; Basset v. United States, 9 Wall, 40; BonD v. Brown, 12 How., 255; Miller v. Life Insurance co., 12 Wall., 301; Norris v. Jackson, 9 Wall, 127; Simmons v. Saul, 138 U. S., 438; Henderson's Distilled Spirits, 14 Wall, 53; Appel et al. v. Childress, 116 S. W. (Tex.), 129; Griffie v. McCoy, 8 W. Va., 201, 19 Dec. Dig. Trial, 1334; Century Digest, Appeal & Error, secs. 3351 et seq., y sec. 3987; Dec. Dig. sec. 846, et seq.) En el caso de Basset v. United States, supra, la corte se expresa así:
‘ ‘ Cuando un tribunal se constituye en sesión en lugar de un jurado y resuelve las cuestiones de hecho, esta corte no puede revisar su de-cisión en esa materia. Si en tal caso se hubiere cometido algún error, que aparezca de los autos, en la admisión o denegación de pruebas, puede ser materia de revisión ante esta corte. Pero cuando la corte, por consentimiento de las partes, ejerce las funciones del jurado, su decisión con respecto a los hechos es concluyente, precisamente como si fuera la decisión del jurado dada por medio de su veredicto.”
Y en el caso de Griffie v. McCoy, supra, se establece (en el sumario) lo siguiente:
“Cuando el juicio se celebra ante la corte, ésta ocupa la misma situación, por lo que respecta a las cuestiones de hecho envueltas en el caso, que ocuparía un jurado si el caso se hubiera juzgado por medio de un jurado.”
*359En los casos por delitos calificados de felonies, cometidos en los Estados Unidos, nn acusado no puede renunciar a ser juzgado por un jurado, por virtud de preceptos contenidos en la Constitución de los Estados .Unidos y en las varias consti-tuciones de Estados aunque puede liacer tal renuncia en aque-llos casos en que el delito sea de menor gravedad. (Schick v. United States, 195 U. S., 65.) El procedimiento de revisión en los casos en que se haya hecho tal sumisión al tribunal de derecho, siguiendo la práctica del derecho común, según se establece en el caso de Schick, es necesariamente el mismo que habría de seguirse en que las partes tuvieran, el derecho a un juicio por jurado. En Puerto Rico, el artículo 178 del Código de Enjuiciamiento Criminal concede al acusado el derecho de elegir, cuando no se trata de una causa de pena capital, el juicio por jurado, y si no lo elige, su derecho a ser juzgado por un jurado se considera renunciado. Que esa re-nuncia no envuelve infracción de alguna de las disposiciones de la Constitución de los Estados Unidos no es cuestión que pueda ser objeto de discusión ante esta corte. (Ex parte Acevedo, resuelto en junio 2, 1902; 1 Castro 275; Trono v. U. S., 199 U. S., 533; Dorr v. U. S., 195 U. S., 148.) De un examen de las autoridades en la materia resulta evidente que cuando un caso que puede ser juzgado por jurado se somete al juicio de un juez, éste sustituye al jurado y una decisión de carácter general, con respecto a las cuestiones de hecho dada por él, puede ser revisada de acuerdo con los mismos prin-cipios que regulan su revisión en los casos en que se ha emiti-do veredicto. La lógica y las autoridades hacen aún más evidente la aplicación de esta doctrina en la consideración de la cuestión que particularmente se trata de revisar en éste caso.
Numerosas autoridades pueden encontrarse al efecto de que el Tribunal Supremo de un Estado no revisará los hechos para resolver un conflicto de prueba a falta de parcialidad pasión, prejuicio o algún elemento semejante. Este principio *360'ha sido seguido por el Tribunal Supremo de los Estados Uni-dlos.
En el caso del Pueblo v. Vance, 21 Cal., 404, la corte por hiedio del Juez, Sr. Field, dice:
■Vrv, “La última, objeción del apelante de que el veredicto es contrario jal, peso de la prueba, no tiene fuerza alguna. Hubo prueba tanto a ¿favor como en contra del acusado, y en tales casos nosotros no inter-venimos en, las facultades del jurado: Debe haber una ■ prueba ■ tan abrumadora en contra del veredicto que justifique -la conclusión' de que fue emitido bajo la influencia de pasión, o parcialidad de alguna clase, y que justifique una intervención de nuestra parte por lo que respecta a la acción del jurado.”
• En e! caso del Pueblo v. Durrant, 116 Cal., 201, la corte ■cita una multitud de casos que sostienen el mismo principio, y dice:
“Si un testigo desacreditara absolutamente su propia declaración jurando con respecto a manifestaciones contrarias de tal manera que unas u otras, deban ser falsas, de acuerdo con nuestra legislación su declaración no ha de ser rechazada necesariamente. Ella hace prueba, no obstante, a los efectos del caso. De acuerdo con esa circunstancia, •el jurado debe aceptarla y apreciarla. Ellos están obligados a mirarla con sospecha y desconfianza, y pueden rechazarla. Pero, por otra parte, ellos, si lo estiman conveniente, pueden aceptar como verdadera una u otra de las afirmaciones contradictorias. Así, al revisar la prueba este tribunal, no habremos de examinar minuciosamente las alegaciones de que los testigos sean contradichos o que su declaración no es digna de.crédito, ni hemos de ver si alguna otra conclusión pudo haber estado justificada por la prueba. (Blythe v. Ayers, 102 Cal., 254.) Ad questionem juris respondeant judiees, ad questionem facii respondeant juraiores; y ninguna máxima del antiguo derecho ha sido más cuidadosamente conservada en toda su integridad que ésta, en nuestro actual sistema. Cuando no aparece claro que el vere-dicto se haya dictado o debido dictarse bajo la influencia de pasión o prejuicio, nuestro examen de los autos no tiene más objeto, si se ha ofrecido legalmente prueba que sea suficiente para justificar una con-vicción, porque el veredicto del jurado es reflejo de su declaración de que esta prueba es la que ha sido por ellos aceptada. ’ ’
*361En el caso del Pueblo v. Brittan, 118 Cal., 411, encontramos la siguiente declaración:
“Ni bubo tampoco, según se alega, tal disparidad en las manifes-taciones de los testigos de cargo que puedan hacer que su declaración sea esencialmente increible o necesariamente indigna de crédito. ■ En realidad no fué mayor que la que generalmente se observa en las mani-festaciones de diversos testigos presenciales de un hecho de esta clase.”
En el caso de Johnson v. United States, 157 U. S., 826, la corte dice:
“El examen que hemos hecho de la prueba nos ha causado la im-presión de que puede haber motivo para abrigar una duda racional acerca de la culpabilidad del acusado. Pero el jurado que le declaró culpable observó y oyó a los testigos, y debemos deducir de la con-ducta de la corte al denegar la moción de nuevo juicio de que estaba satisfecha con el veredicto; y como no hemos encontrado error alguno en la resolución de la corte, se confirma la sentencia dictada en este caso. ” t ,
El Tribunal Supremo de los Estados Unidos ha seguido este principio de modo uniforme. (Crumpton v. U. S., 138 U. S., 361; Moore v. U. S., 150 U. S., 62.) De un sin número de casos sobre la materia, hemos tomado los anteriores de California y del'Tribunal Supremo de los Estados Unidos porque se refieren a casos de asesinato u homicidio. En las colec-ciones de sentencias abundan casos que sostienen principios iguales.
Parece que el Tribunal Supremo de Nueva York tiene más amplias facultades que nuestra propia corte en los casos de pena capital. En el caso del Pueblo v. Kerrigan, 147 N. Y., en la página 214, la corte dice:
“Aunque este tribunal tiene facultades en los casos de pena capital para examinar los hechos y conceder un nuevo juicio cuando está convencido de que el acusado no ha tenido un juicio imparcial o cuando se ha cometido alguna injusticia, debe observar los principios *362y reglas que tienen aplicación a todos los tribunales que tienen juris-dicción de apelación. Es facultad del jurado resolver las cuestiones de hecho que dependan de las pruebas que en modo alguno puedan ser contradictorias y declarar por virtud de su veredicto cuál es la verdad, y una vez determinada ésta, por virtud de prueba que sea suficiente, aunque susceptible de diversa o contraria apreciación, esta corte no tiene más derecho que la corte sentenciadora para sustituir el criterio del jurado con el suyo propio, o usurpar sus legítimas fun-ciones. ’ ’
Nuestras facultades están reguladas por las leyes de 1903 y 1904.
“Sección 1. — Que el Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un Tribunal de Apelación y nó un Tribunal de Casación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho tribunal nó se limitará solamente a infracciones de ley o quebrantamientos de forma, según fueren seña-lados, alegados ó salvados por los litigantes, o según se hiciera constar en sus exposiciones y excepciones, sino que con el más alto fin de jus-ticia, el tribunal puede también entender en todos los hechos y trami-taciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras.”
Leyes de 1903, pág. 58.
“Sección 1. — Siempre que resultare de los autos, en alguna causa criminal apelada a la Corte Suprema, que cualquier requisito legal haya sido desatendido por el tribunal sentenciador, no se anulará la. sentencia a menos que el error que de los autos resultare, tendiere a. perjudicar los derechos de cualquiera de las partes, y se hubiere inter-puesto la debida excepción en el tribunal sentenciador; Disponién-dose, sin embargo, que el tribunal de apelación podrá conocer de errores fundamentales que aparecieren en los autos, aún cuando no se hubiere interpuesto objeción a ellos, y fallar sobre los mismos con arreglo al derecho que de los hechos se desprendiere.”
Leyes de 1905, Sesión Especial, 1904, p. 16.
En una larga serie de resoluciones este tribunal ha se-guido uniformemente el principio sentado por el Tribunal Supremo de los Estados Unidos y el Tribunal Supremo de California. La cuestión fué sometida debidamente a nuestra *363consideración en el caso de El Pueblo de Puerto Rico v. Demetrio Díaz (a.) Leña Verde, resuelto en marzo 6 de 1907, en el que la corte se expresó del modo siguiente:
“Ha sido una cuestión objeto de gran discusión el determinar hasta dónde llega la jurisdicción de una corte de apelación al revocar una sentencia, fundada dicha revocación en que el veredicto del jurado no está sostenido por la prueba. Un gran número de los casos que se encuentran en los libros sostienen que la resolución del jurado basada en la prueba, no debe ser modificada en la apelación. En algunos casos se ha resuelto, casi en el mismo sentido, que si la prueba no es bastante para dar un veredicto fundado en ella, dicho veredicto puede ser anulado en la apelación. Pero estas opiniones amenudo dejan de expresar hasta dónde puede una corte de apelación proceder a consi-derar la importancia de la prueba en causas criminales en cuyas pruebas está basado el veredicto del jurado. Sería quizás muy difícil, si no imposible, deducir de los casos anotados una regla sobre esta mate-ria que pueda considerarse como que ha sido adopada por todas las cortes. En Florida, Illinois y Texas las cortes han resuelto que es suficiente motivo para que se revoque una sentencia condenatoria el que la corte de apelación tenga una duda razonable con respecto a la culpabilidad del acusado. En muchos otros Estados, entre ellos los de Idaho, Indiana, Kentucky, Louisiana, Michigan, Missouri, New York y Virginia; puede decirse que la regla establecida por las deci-siones de dichas cortes, es que no se modificará una sentencia en causa criminal por el fundamento de que el veredicto río está sostenido por la prueba, excepto en casos en que hay una falta absoluta de prueba, o la misma es tan insignificante y tan poco satisfactoria, que la deduc-ción que necesariamente puede hacerse de dicha prueba es que el vere-dicto es el resultado de parcialidad, apasionamiento o prejuicios. La última regla ha sido sostenida por la Corte Suprema de los Estados Unidos en el caso de Crumpton v. United States, 138 U. S., 361. En California se ha dicho o ha sido la resolución de su corte de último recurso, que solamente pueden considerarse cuestiones de derecho en la apelación, y si hay alguna prueba que justifique el veredicto del jurado, dicho veredicto no puede ser modificado. (People v. Williams, 59 Cal., 674; People v. Smallman, 55 Cal., 185.)
“Esta cúestión se ha discutido, aunque ligeramente, en una nota que se encuentra en el caso de Armstrong v. El Estado de Florida, cuyo caso se encuentra anotado en 17 Lawyers’ Reports Annotated, en la página 484. Estamos de acuerdo con la regí? establecida por la *364Corte Suprema de los Estados Unidos en el caso referido anterior-mente, de que solamente el jurado debe considerar la importancia de la prueba presentada por el Fiscal basta el límite en que la misma fué contradicha o refutada por los testigos del acusado, y por lo tanto, que estas cuestiones no son objeto de revisión por la corte de apelación, por motivo de errores. Si el veredicto fué evidentemente contrario a la importancia de la prueba, el acusado debió haber hecho una moción solicitando nuevo juicio bajo ese fundamento, en la corte inferior, pero la negación o concesión de tal moción es una cuestión discrecional en la corte sentenciadora. Como regla general puede decirse que esta corte no- revisará la decisión del jurado sobre una cuestión de hecho, a no ser que la misma sea evidentemente errónea, o el resultado de parcialidad, apasionamiento o prejuicios. ’ ’
El mismo principio hemos sentado en muchos otros casos de los cuales pueden citarse los siguientes: Pueblo v. Otero, 4 P. R., 107; Pueblo v. Villegas et al., 6 P. R. 460; Pueblo v. Goitía, 5 P. R., 252; Pueblo v. Sinigaglia, resuelto en junio 27, 1907; Pueblo v. Díaz, resuelto en febrero 1, 1910.
El caso del Pueblo v. Sinigaglia fué juzgado por el juez de la corte inferior y, fundándose en resoluciones de California, constituye también autoridad al efecto de que el mismo resultado ha de seguirse, si se trata de revisar la prueba por medio de una apelación contra la sentencia que contra una orden negando un nuevo juicio.
En el caso de Durrant supra, y en el de Moore v. U. S. supra, la corte apoya la aplicación de estos principios con citas semejantes de casos civiles y criminales, y en el caso de Shorter v. People, 51 Am. Dec., 293, la corte dice:
“Como se trata de un caso criminal y de pena capital no puede menos de sentir una gran inclinación a conceder al prisionero un nuevo juicio. Pero la ley referente a pliegos de excepciones, es la misma en los casos criminales que en los civiles: The People v. Willey, 3 Hill (N. Y.), 194, 214, y no debemos permitir que nuestros senti-mientos nos lleven a establecer un mal precedente.”
En un caso reciente, este Tribunal vuelve a revisar las autoridades, y citando casos civiles y criminales, dijo:
*365“Se afirma por el apelante qne el veredicto del jurado es con-trario a las pruebas, y se ha hecho un gran esfuerzo para demostrar esto, comparando entre sí las declaraciones de los diferentes testigos, y señalando las contradicciones que se alega existen en distintas partes de las declaraciones de determinados testigos, y especialmente en las de la denunciante y su hermano. Hay, sin duda, muchas contradic-ciones en las declaraciones de los diferentes testigos, comparando las. unas con las otras, y algunas incongruencias en las varias deposiciones; hechas por algunos de los testigos de cargo. Esto sucede en casi todos los juicios celebrados en causas criminales que sean muy discutidos. Pero es atribución y deber del jurado aquilatar las pruebas y harmo-nizar, hasta donde fuere posible, las incongruencias o contradicciones que existan en las declaraciones de los testigos, y de separar los granos, de verdad de la masa de materia falsa que se encuentre en las mismas, de acuerdo con las debidas instrucciones del tribunal, y de este modo llegar a un veredicto justo, fundado en los hechos que se hayan pro-bado. Por lo que vemos de una detenida lectura de los autos y dé-los alegatos, ese deber se ha cumplido imparcialmente por el jurado, y no nos creemos justificados en decir que se haya cometido error alguno en cuanto a ese particular. Otro jurado en virtud de los mismos hechos, y bajo las debidas instrucciones, podía llegar a un veredicto-completamente distinto, y que nosotros sentiríamos la misma vacila-ción en revocar.” P. de P. B. v. Español, marzo 30, 1910.
El mismo principio se aplica generalmente a aquellos ca-sos en que los testigos han comparecido ante la corte inferior. Este principio no está basado en una tradición arbitraria, sino en razones de sentido común y de justicia. En el caso de Quevedo v. Sucesión Pino, resuelto en noviembre 16, 1909, este tribunal dijo:
“Hemos resuelto con frecuencia que el tribunal inferior posee facilidades para apreciar la prueba y determinar la credibilidad que ha de darse a los testigos, que no posee este tribunal, ni ningún otro-tribunal de apelación, dentro de la naturaleza de los procedimientos judiciales; y que en caso de que existan declaraciones contradicto-rias, estaremos muy poco inclinados a desatender las conclusiones a que llegara el tribunal sentenciador en relación con las mismas.”
Este tribunal' en este caso hizo' antes una extensa cita de-un caso del Tribunal 'Supremo de Mississippi, en la que dicho-*366tribunal expresa todas las manifestaciones bnmanas que la corte inferior podía observar u oir y que necesariamente no podían ser reproducidas en las páginas de unos autos, y cual-quiera de las cuales pudiera determinar el peso de una simple declaración o la credibilidad de un testigo.
Antes de entrar en un examen de los becbos de este caso es conveniente analizar la ley con respecto al derecho de de-fensa propia en los casos de homicidio. Nuestras leyes dis-ponen :
“Artículo 209. — Podrá también justificarse el homicidio cuando lo cometiere alguna persona en cualquiera de los casos siguientes:
“1. En el acto de resistir o impedir la tentativa de asesinar o de inferir grave daño corporal a alguna persona, o de cometer algún delito grave (felony).
“2. Cuando se comete al defender una morada, propiedad o persona contra alguno que manifiestamente intente o procure, por medio de violencia o sorpresa, cometer cualquier delito grave (felony), o que violenta, desordenada y tumultuosamente intente o procure penetrar en'la morada de otra con el propósito de agredir a alguna persona que se hallare en ella.
“3. Cuando se comete en legítima defensa de dicha persona, o de la esposa o esposo, padre o madre, hijo, amo o sirviente de tal persona, siempre que hubiere motivos fundados para sospechar que existe el propósito de cometer un delito grave (felony), o de inferir grave daño corporal, e inminente riesgo de que tal propósito se realice, pero dicha persona o la persona cuya defensa se intentare, si fuere el agresor o estuviere empeñada en lucha mortal, deberá tratar de desistir de ella, antes de cometerse el homicidio.
‘14. Cuando hubiere necesidad de cometerlo, al intentar por medios legítimos, la prisión de algún reo de delito grave (felony), o al pro-curar legalmente mantener el orden público.”
“Artículo 210. — La mera sospecha de la comisión de cualquiera de los delitos mencionados en los números 2 y 3 del anterior artículo, para impedir los cuales puede legalmente cometerse el homicidio, no bastará para justificarlo; sino que las circunstancias que concurran deberán ser suficientes para excitar el temor de una persona razonable, y será preciso que el matador obre sólo bajo la influencia de dicho temor.
“Artículo 211. — Si del proceso formado resultare justificable o *367excusable el homicidio, la persona acusada de haberlo cometido, deberá ser absuelta libremente.”
Código Penal de P. R., págs. 572-573.
Actuando bajo disposiciones sustancialmente iguales, el Tribunal Supremo de California ha sostenido la siguiente instrucción:
“Una persona puede repeler la fuerza con la fuerza en la defensa de la persona, bienes o vida, contra uno que abiertamente intenta o trata por medio de la violencia o de la sorpresa de cometer un deter-minado delito misdemeanor o felony, o cualquiera de ellos, o de causar un grave daño corporal a su persona, y el peligro que justificaría al acusado al cometer el acto imputádole, puede ser real o aparente; y el jurado no tiene que considerar si el acusado estaba en verdadero peli-gro de su vida o propiedad, sino solamente si las circunstancias eran .tales que indujeran a una persona de mente sana a creer que su persona o sus bienes estaban expuestos a tal peligro; y si racionalmente podía así creerlo y tenía suficiente causa para estimarlo así, y cometió el hecho que se le imputa bajo tal creencia, aún cuando apareciera que el interfecto no estaba armado, ustedes deben absolverlo.” People v. Glover, 141 Cal., 233.
Otros pronunciamientos judiciales interpretando disposi-ciones de ley semejantes son como siguen:
“Ruffin, O. J., correctamente dijo en el caso de State v. Scott, 4 Ired. L.,'409 (42 Am. Dec., 148), que, ‘la creencia de que una persona intenta matarme no ha de impedir que el hecho de yo matarla a ella sea asesinato, a no ser que dicha persona, dé algún paso para llevar a cabo su intención, o por lo menos esté aparentemente en situación de hacerlo así y me induzca por ello a creer racionalmente que intenta hacerlo inmediatamente.’ La ‘situación’ de que se habla no es la de tener los medios a mano para efectuar una intención de dar muerte, sino la de que, por algún acto o demostración, indica al tiempo en que ocurre la muerte la intención momentánea de llevar a cabo su propó-sito, produciendo por ello una creencia racional, por parte del agresor, que es,necesario privarle de la vida con el fin de salvar la suya pro-pia.” (Pritchett v. State, 22 Ala., 39 [58 Am. Dec., 250] ; Whart. Critn. L. 260; Harrison v. State, 60 Am. Dec., 452.)
“Es evidente que para probar un caso de homicidio justificable *368debe aparecer que algo más que uu simple acometimiento ha tenido lugar contra el prisionero; debe también aparecer que el acometi-miento fué de tal naturaleza que habría de hacer creer a una persona de ordinaria prudencia que su vida estaba en peligro.” (Wallace v. United States, 162 U. S., 466; Allen v. United States, 164 U. S., 498.)
“Tampoco encontramos nada que tengamos que criticar en las instrucciones referentes a la defensa propia fundada en peligro apa-rente. Diferentes autoridades que aprobamos, se citan, en las que se establece correctamente la doctrina al e'fecto de que no es suficiente que el acusado alegue que creyó haber estado en peligro, sino que es esen-cial que haya habido motivos justos para tal creencia, y entonces la regla quedó formulada sustancialmente de este modo:
. “Ahora bien, estos casos se pronuncian en el mismo sentido y son innumerables, tendentes a mostrar que por lo que.respecta a esta pro-posición de peligro aparente a fin de poder descansar sobre una base que pueda dar lugar a una conclusión racional, debe existir algún acto manifiesto de la parte que por su carácter y naturaleza indujera a una persona de ordinaria prudencia, que se encontrara en la misma situa-ción que el acusado, a creer — o le diera un justo motivo para creer— que su vida estaba en peligro, o. su persona expuesta a un ataque mortal, y a menos que tal condición existiera, entonces no habría motivo para que pudiera mantenerse esta proposición; no hay nada a que pueda ser de aplicación la doctrina de peligro aparente.” (Acers v. United States, 164 U. S., 292.)
“Uno puede defenderse y defender a su familia con armas mortí-feras contra un ataque criminal, si es necesario el uso de las mismas para protegerse contra dicho ataque, y puede también defender su hogar contra un ataque de tal carácter, usando para ello armas seme-jantes, si fuere necesario, para impedir que -el mismo sea destruido o sufra daño serio; pero un ataque que no constituya felony dirigido contra la persona, la familia o la habitación de uno — esto es, un ataque que no se verifique .bajo tales circunstancias, y con tales medios, y bajo tales apariencias, que justifiquen la creencia de un peligro de grave daño corporal a la persona o destrucción o daño serio a la habi-tación — no debe ser repelido con armas mortíferas.” (State v. Countryman, 48 Pac., 138.)
“Cuando un hombre es golpeado solamente con las manos, y no tiene motivos para temer que se trate de hacerle un grave daño corporal, no debe devolver.los golpes con un arma peligrosa.” (Shorter v. People, 51 Am., Dec., 292.)
“Si el interfecto trataba de quitar la vida al. acusado, o desha-cerle un grave daño corporal, éste tendría derecho para .matar a su *369agresor si no tuviera ningún otro medio para impedir el ataque. , Pero si el interfecto trató solamente de cometer un ataque que no constitu-yera un felony, como para castigar o pegar al acusado, y éste le mató para impedir tal ataque, ello constituiría por lo menos homicidio.” (State v. Benham, 92 Am. Dec., 417.)
“La corte instruyó también al jurado que “la desigualdad de fuerza y resistencia física entre los hombres no ha de justificar a la parte •más débil a recurrir repentinamente, y sin aviso alguno, a un arma mortífera y usarla de modo que pueda ser mortal cuando se le ame-nazare con un ataque que haya de llevarse a cabo con los puños' sola-mente ; a no ser que la situación y condición de las partes, y las cir-cunstancias que les rodeen sean suficientes para inducir a un hombre de ordinaria prudencia y juicio a creer que si la .amenaza se ejecuta, ha de seguirse como consecuencia lógica un grave daño corporal, en cuyo caso el prisionero tiene derecho a hacer uso de un arma mortí-fera.” (State v. Thompson, 74 Am. Dec., 344.)
Según aparece de la prueba sometida a nuestra considera-ción y que obra en autos, la corte inferior estuvo justificada al creer que Sutton promovió el conflicto agolpeando a Rosa; que el interfecto Rosa no tenía arma alguna; que Rosa tra-taba solamente de impedir- que Sutton usara su revólver. La corte estuvo justificada al creer, según la prueba, que los ras-guños que mostraba el cuerpo de Sutton fueron producidos por una cerca de alambres de púas; que dichos rasguños fue-ron producidos en cualquier otra forma y no con motivo del conflicto, pues, fuera de la afirmación de Sutton (que ha sido negada por los testigos de cargo) no ha habido prueba alguna que demostrara que Rosa tuvo los medios en sus manos o en su posesión, de infligir las heridas que el acusado y el Dr. Fosas describieran; verdaderamente que un juez o un jurado estaría justificado en creer, en aquellos casos en que no se jus-tificara algún hecho como determinante de una cierta lesión, y la persona lesionada no fuera examinada inmediatamente después de ocurridos los hechos, que tal lesión infligida, como las heridas o rasguños a que se x-efiere este caso,' pudieron haber sido producidos de distinto modo, y hasta haberse oca-sionado por la .persona misma. Aún suponiendo que las heri-*370das hubieran sido ocasionadas por Rosa durante el conflicto, la corte tenía el derecho de inferir qne Rosa usó de su'arma, si es que tenía alguna, para impedir qne Sutton usara su re-vólver. La corte tenía el derecho de creer, aún en el caso de qne Rosa hubiera sido el agresor, según afirma Sutton, que éste tomó ventajas sobre aquél y repelió el ataque en forma improcedente. Estas son algunas de las muchas suposiciones que la prueba sugiere, y de acuerdo con las autoridades, la corte estuvo ampliamente justificada en la apreciación qne hizo de los hechos, si creyó que Sutton no tenía un fundamento razonable para temer por su vida o esperar que se le causara grave daño corporal. A esta conclusión pudo llegar fácil-mente si le merecieron crédito las declaraciones de los testigos de cai'go y especialmente la del testigo Bartolo. Si esta corte tuviera alguna duda con respecto a la suficiencia de la prueba, no podría, sin embargo, revocar la sentencia dictada en este caso, porque determinados medios de prueba que se ofrecie-ron a la corte inferior, no han sido sometidos a nuestra consi-deración, como la ropa que Sutton llevaba y a la qne hace re-ferencia el Doctor, diciendo que muestran rasgaduras que si-guen la misma dirección general que las heridas en el cuerpo de Sutton. Esas ropas no se trajeron como exhibit, ni se tra-tó de hacer una representación gráfica de ellas, no habiendo más que una simple referencia a las mismas en la declaración del Doctor Fosas.
Tenía también el derecho la corte de no dar crédito a la declaración de algún testigo por razón de la forma en que de-clarara, y el juez tenía el derecho de ver y observar la natura-leza de las rasgaduras que aparecían en las ropas sometidas a su inspección. La corte no estaba obligada a seguir algunas de las indicaciones que hicieran los peritos referentes a qne las heridas no fueron ocasionadas por los alambres de la cerca, sino producidas de alguna otra manera. Una cerca de alambre de púas puede producir heridas serias si una persona pasa violenta y rápidamente por debajo de ella, hecho que es *371bien conocido de todas aquellas personas que tienen ganado a su cuidado.
Se alega por el abogado que las declaraciones de algunos de los testigos de cargo son contradictorias y opuestas a algu-nos becbos admitidos como ciertos, pero es muy corriente en casos de bomicidio y accidentes semejantes, que los testigos más veraces incurran en equivocación con respecto a una par-te y a una gran parte de su declaración. Es facultad del juz-gador deducir la verdad. La declaración, por ejemplo, de la suegra de Rosa es vaga en parte y está en contradicción con la de algunos otros testigos. Esta parte de su declaración puede ser debida a su edad o excitación, pero la corte tenía derecho a dar crédito a aquella parte de su declaración que tiende a mostrar que Rosa no estaba armado. La declara-ción de Bartolo Arroyo, por otra parte, aparentemente no es contradictoria y solamente se ataca en el alegato del apelante al bacer una afirmación que no aparece en forma alguna en los autos. Se alega además, que Sutton fué atacado por tres hombres, pero aún en el caso de que la corte creyera que hubo una lucha de tres contra uno, hubo no obstante prueba ten-dente a demostrar que la lucha entre los cuatro surgió des-pués de un acto de agresión por parte de Sutton. La corte tenía también el derecho de creer que la lucha surgió después que Sutton trató de sacar su revólver.
Hemos examinado la prueba con gran cuidado, y no sola-mente no encontramos preponderancia de prueba en favor del apelante que justifique nuestra conclusión de que la corte actuó movida por pasión, prejuicio, parcialidad, o aún por una ■errónea apreciación de la significación de la prueba, sino que no comprendemos, del examen que hemos hecho de los autos, nomo podía la corte haber llegado a establecer una conclusión distinta.
• El verdadero fundamento de esta resolución consiste en que esta corte no tiene facultades en los casos de prueba con-tradictoria, cuando haya prueba tendente a probar la acusa-ción y no se demuestra la existencia de prejuicio o de algún *372elemento semejante. Se ha alegado, sin embargo, que la corte en sn opinión no ha dado debida consideración a la ale-gación de defensa propia qne hiciera el acusado. Tal con-clusión no puede correctamente deducirse de un examen de la opinión, pero de todos modos la opinión no forma propia-mente parte de los autos. (Saltonstall v. Birtwell, 150 U. S., 419; Insurance Co. v. Tweed, 7 Wall, 51; Rector v. Ashley, 6 Wall, 148; Gibson v. Chouteau, 8 Wall, 317; Medberry et al. v. State of Ohio, 24 How., 414; Dickinson v. Planters Bank, 16 Wall, 250; Insurance v. Boon, 95 U. S., 140; Citando otros, casos, British Queen Mining Co. v. Baker Silver Mining Co., 139 U. S., 222; Lehnen v. Dickson, 148 U. S., 74; Phenix Ins. Co. v. Fuller, 40 L. R. A., 409; Pennsylvania Co.’v. Veisten, 15 L. R. A., 798; Hernández v. Garcia, 3 Castro, 181.)
En el caso de Rector v. Ashley, supra, la corte dijo :
“Ultimamente se ba insistido con frecuencia en que en esta clase de casos, hagamos un examen de las opiniones emitidas por las cortes de Estado, con el fin. de determinar las razones que sirvieran de funda-mento a sus sentencias, y el punto ha sido objeto de alguna discusión. No es, sin embargo, una cuestión a discutir. Hace más de cuarenta años que se presentó la misma cuestión en el caso de Williams v. Morris, publicado en el tomo 12 de Wheaton. En aquel caso se insistió en este punto por las mismas razones que se han aducido en el caso de autos, o sea, que con arreglo a los estatutos del Estado, las opiniones: de la corte han de darse por escrito y archivarse con los documentos; del caso. Marshall, Chief Justice, al emitir la opinión de la corte, resolvió que a pesar de este hecho, la opinión 'de la corte no formaba parte de los autos y no podía tomarse como fundamento que deter-minara la jurisdicción o falta de jurisdicción de esta corte.”
Eli el caso de Dickinson v. The Planters Bank, supra, la corte dijo:
“Verdaderamente que en la opinión de la corte se expresan al-gunos hechcs que parecen haber servido de fundamento, a la sentencia, pero no se expresan en forma de hechos probados. Se dan más bien como razones que justifican la conclusión a que llegara el juez de que no se había probado la supuesta promesa hecha por el demandado-*373Es imposible que podamos considerar' algo de lo que en este caso apa-rezca como equivalente a un veredicto especial/’
En el caso de Insurance Go. y. Boon, .supra, la corte dijo:
“Ni el hecho de que la corte inferior expresara algunos hechos en la opinión que emitiera junto con la sentencia habría de alterar las cosas en lo más mínimo, toda vez que aparece que los hechos expre-sados en la opinión lo fueron, no como hechos probados, sino más bien como fundamento para justificar la conclusión a que llegara el juez y que aparece de autos.”
En nna nota que se encuentra en la página 798 del tomo 15 de L. R. A., el reporter .indica que el Tribunal Supremo de los Estados Unidos no ha seguido siempre esta, misma prác-tica. Es verdad que esa corte algunas veces ha examinado la opinión de la corte inferior para ver si se ha planteado alguna cuestión federal, pero no para resolver los méritos de uno de los puntos en controversia planteado por las ale-gaciones en que se fundara la sentencia. En el muy reciente caso de The City of Memphis et al. v. The Cumberland Telephone and Telegraph Co., fallado en diciembre 12 de 1910, la corte estuvo dividida con respecto a la proposición de si la opinión de la corte inferior podía ser tomada como funda-mento para determinar si había una cuestión federal envuelta en el caso, pronunciándose la mayoría en sentido negativo. En el caso de Loeb v. Columbia Township Trustees, 179 U. S., 472, fué el que sirvió de fundamento a todos los jueces. El tribunal establece claramente en ese caso la doctrina de que la opinión de la corte inferior no habrá de servir de funda-mento al objeto “de determinar la prueba o hechos probados ante la corte inferior en que se fundara la sentencia.” Un estudio de nuestros propios estatutos nos lleva al mismo re-sultado. El artículo 356 del Código de Enjuiciamiento Criminal, según se enmendara por una ley de' 1908, tomo de Leyes de 1908, página 56, dice lo siguiente:
“El secretario del tribunal, a quien se haya presentado el escrito al establecerse la apelación, debe remitir al secretario -de la Corte Su-*374prema dentro de los veinte días siguientes, caso que el pliego de excep-ciones se hubiera firmado por el juez antes de notificarse la apelación, y en caso contrario, dentro de los veinte días de haberse firmado el pliego de excepciones, seis copias escritas en máquina de escribir del escrito de apelación y del record de la causa (una de las cuales ha de ser la original debidamente certificada como tal), el cual record con-sistirá de: 1. la acusación; 2. alegación del acusado; 3. instruc-ciones de la corte al jurado, si el juicio hubiera sido por jurado; 4. instrucciones denegadas, si las hubiere; 5. el veredicto; 6. moción para nuevo juicio, si la hubiere y la decisión de la corte; 7. opinión y sentencia; 8. pliego de excepciones, si lo hubiere; 9. relación de hechos, si la hubiere; 10. notificación de apelación; 11. certificado del secretario haciendo constar que es copia fiel de los originales exis-tentes en los archivos de la corte. Al recibirse dicho record será el deber del secretario de la Corte Suprema dar entrada al caso en el libro de causas de dicha corte.”
No hay necesidad' de que se emita' una opinión o se esta-blezcan hechos probados, porque, desde luego, se presupone la existencia de un veredicto o de una conclusión de hecho establecida en forma general. Aquí el juez estableció esa conclusión de hecho de carácter general y emitió su opinión en apoyo de la misma. No se trató de darle el carácter- de conclusiones de hechos probados,' y como hay una relación del caso debidamente certificada, de acuerdo con las autori-dades citadas anteriormente, la forma correcta de examinar los hechos es la autorizada por la ley, o sea, el pliego de ex-cepciones o la relación de hechos. La ley que nos da juris-dicción limita nuestras facultades a las “constancias de autos.” Leyes de 1903 y 1904, supra, Con respecto a este particular el Tribunal Supremo de los Estados Unidos ha dicho:
“Aunque no es necesario, juzgamos conveniente decir, que el exa-minar la acción de la corte inferior estamos, desde luego, limitados a las constancias de autos y al casó que de ellas aparece y no podemos, como consecuencia de erróneas indicaciones en relación con los puntos' en controversia y la prueba, apartarnos de nuestro deber y resolver, no el caso que de autos aparece, sino un caso imaginario, en que cues-tiones no planteadas y no resueltas por la corte inferior tendrían que suplirse, y por virtud de lo cual tendríamos que proceder .por conje-*375turas y suposiciones para sustituir la falta total de toda prueba sobre un punto determinado.”
Roura v. El Gobierno de las Islas Filipinas, resuelto en noviembre 28, 1910.
Examinando no obstante la opinión emitida en este caso, vemos que la corte consideró directamente la cuestión de defensa propia. La opinión dice así:
“Antes de dictar mi veredicto en este caso, quiero hacer constar varios hechos y principalmente uno de ellos a cuya declaración me lleva, no sólo la prueba testifical, sino también y muy principalmente la prueba de inspección.
“Por toda la prueba practicada en este caso, llego a la conclusión firme y sin género alguno de duda razonable, de que el día 11 de marzo de este año, en las inmediaciones del pueblo de Bayamón, co-rrespondiente a este Distrito Judicial, George Sutton, como encargado de una finca de la que José Rosa tenía arrendado un pedazo de tierra, encontró a éste en ocasión en que arrancaba de la tierra algunas yucas, y para cuya operación no se valía de arma alguna; no la tenía con-sigo, ni inmediata a su persona. Que en tales condiciones y por cues-tión de los arrendamientos se promovió una discusión entre George Sutton y José Rosa en la que el primero tiró unos bofetones al se-gundo, yéndose entonces ambos a las manos y durante esa lucha, el acusado George Sutton, con un revólver que tenía bajo la camisa y sin sacar aquél, pero levantando algo el cañón, hizo un disparo que atra-vezando el corazón de José Rosa, le produjo la muerte casi instantá-neamente, después de la cual el acusado huyó teniendo en su camino que cruzar, como cruzó, por unas cercas de alambre de púas que le produjeron varios rasguños en el cuerpo y rotura de la ropa corres-pondiente a esos sitios.
“Y un punto que deseamos hacer constar categóricamente es que la impresión que nos ha producido el examen de esas roturas de las ropas, presentadas por el acusado como prueba, fueron producidas por desgarro de las púas del alambre de la cerca y no de otra manera.
“El médico que algunas horas después del hecho ocurrido entre Sutton y Rosa reconoció al primero, admite que los rasguños o heridas de bordes sucios que presentaba el acusado en la espalda, hombros y piernas, podían ser causadas por las púas de un alambre o también por algún instrumento de corte no afilado.
“Ante tales suposiciones, la corte se decide francamente porque las roturas de la ropa correspondientes a las heridas o rasguños recono-*376ciclas eri el acusado, no fueron por cuchillo o arma análoga sin filo o con poco filo, sino por púas de alambre.
“Hemos visto con mucha detención las roturas de esta ropa y por la forma en que están, por los diversos girones que cada una de ellas presenta, entendemos y creemos firmemente que no fueron producidas en otra forma que la dicha, pues de lo contrario, esos cortes no ten-drían las sinuosidades que presentan, sino que una línea más a menos limpia én sus bordes según el filo del arma conque se produjeran.
“Y esto sin contar con que el acusado que es el único que habla de armas en manos del interfecto, ni afirma ese hecho categóricamente ni ha podido dar una idea de la clase de arma que éste tuviera.
“Y esta convicción la teníamos ya antes de que declarara la tes-tigo María Rodríguez, la que corrobora tal acepción al afirmar que vió ál acusado cuando cruzaba por debajo de alambres de púas y con éstas se desgarraba la ropa, a tal punto que algunos jirones de la ca-misa quedaron enganchados en ellas.
“Por todo lo expuesto somos de opinión de que el acusado es res-ponsable del delito de homicidio voluntario de que ha sido acusado, y que al realizar el hecho que se le imputa no lo verificó en defensa propia.”
Es evidente que la corte no dió crédito a la prueba de la defensa, y que por un examén de las ropas quedó convencida de que las rasgaduras que se notaban en las mismas fueron producidas por la cerca de alambre de púas, y no de otro modo, y que Eosa no tenía arma alguna. El juez estimó que Sutton no disparó en defensa propia.
No bay nada en los autos o en la opinión' que indique que la corte no prestó debida consideración a todas las cuestiones legales envueltas en este caso y.tampoco bay nada que indi-que elementos de pasión, parcialidad, prejuicio o error por parte de la corte inferior. La sentencia debe ser confirmada.
Ante la corte inferior se presentó una moción interesando la concesión de un nuevo juicio, y denegada, se interpuso ape-lación también contra esta orden. Como el tínico fundamento de la moción es que la decisión es contraria a la prueba, la orden apelada debe ser confirmada por los mismos funda-mentos que la sentencia.

Confirmada.

*377Jueces concurrentes: Sres. Presidente Hernández' y Aso-ciado del Toro.
Juez disidente: Sr. MaeLeary. '
El Juez Asociado Sr. Aldrey, nó tomó parte en la reso-lución de este caso.
VOTO PARTICULAR'EMITIDO POR EL
JUEZ SR. -MACLEARY.
No .pudiendo -estar de acuerdo con mis compañeros con respecto a la sentencia confirmatoria dictada en el presente pasOj el día 31 del mes próximo pasado, estoy en- el deber de exponer las razones que me impelen a disentir.
• El día 20 de marzo de 1908, el fiscal del Distrito-de San Juan formuló acusación contra George Sutton, imputándole la comisión de un delito de homicidio voluntario, o “manslaughter,” por haber causado ilegalmente la muerte a José Rosa. ■
El-juicio -tuvo lugar ante la Corte.de Distrito de -San Juan, Sección. Segunda, la cual,- después de -haber oído las pruebas y los informes de los abogados.de las respectivas partes, declaró al acusado culpable del delito expresado en la acusación. No se-pidió jurado y la-causa fué juzgada solamente por la corte-.
El acusado presentó una moción de nuevo juicio, fundando su petición en que la declaratoria de culpabilidad era contraria a derecho y a las pruebas; y habiendo desestimado dicha mo-ción, el- tribunal sentenciador, en 16' de diciembre de 1908, dictó sentencia, condenando al acusado a cinco años de prisión en el presidio.
Contra esta sentencia el acusado interpuso recurso de ape-lación para ante este tribunal, presentando aquí una transcrip-ción de los autos en la que aparecen la acusación, la sentencia condenatoria, el dictamen del tribunal sentenciador, y además, una exposición de los hechos y un pliego de excepciones debida-mente preparados y certificados. Dicha transcripción se pre-sentó aquí el día 30 de marzo de 1910.
Nuestra ley dispone en el artículo 178 del Código de Enj-ui-*378ciamiento Criminal, que las cuestiones de hecho en casos de delito grave (felony) tales como el presente, deben ser juz-gadas por un jurado cuando el acusado así lo pidiere, y que dicha elección deberá notificarse al tribunal cuando se baga la primera lectura de la lista que contenga la causa. Se exige que esa elección o la renuncia voluntaria al jurado sea debida-mente anotada en los autos. De una nota que se encuentra al principio de la tercera página de los' autos, aparece que el acusado, al ser presentado al tribunal, negó la acusación y solicitó ser juzgado en juicio ante el tribunal de derecho. Cualquiera informalidád que aparezca de dicha nota no tiene importancia, y el acusado no se quejó ante la corte inferior ni ante este tribunal de haber sido juzgado por el tribunal sin un jurado. Si es que se incurrió en algún error con respecto a este asunto, se hizo voluntariamente caso omiso del mismo-aún cuando ese error era de importancia, lo que no parece haber sido. Se menciona esto aquí solamente para observar que la mejor práctica es seguir enteramente todas las disposi-ciones de la ley, ya sean mandatarias o simplemente direc-torías.
Se alega que un error de derecho ha sido cometido en el juicio, al excluir de la prueba una certificación del superin-tendente de prisiones, por la que se probaba el carácter del interfecto José Rosa y sus antecedentes penales y el que éste siempre había sido un perturbador de la paz; y el acusado afirmaba, además, que dicho documento demostraba qué pena había sufrido el acusado. El juez -sentenciador se negó a to-mar en consideración dicha certificación fundándose en que, según la propia declaración del acusado, éste no conocía a José Rosa antes del altercado fatal, y aunque dicho José Rosa fuera un hombre malo, no podía saberlo el- acusado para actuar bajo aquella influencia; y que en esos casos no era admisible la evidencia con respecto al carácter de la persona én cuestión. En el pliego de excepciones, el juez sentenciador dice que funda su resolución en dos casos de California, a saber: The People v. Murray, 10 Cal., 310, y The People v. Edwards, 41 *379Cal., 640. A estas autoridades, el fiscal de esta corte añade en su alegato otras dos, que son The People v. Henderson, 28 Cal., 465, y The People v. Powell, 87 Cal., 364.
Por consiguiente, la primera cuestión que se presenta para nuestra consideración es: ¿Debía el tribunal sentenciador haber permitido al abogado del acusado probar el mal carácter del interfecto como un perturbador de la paz y el que había cumplido una condena en la cárcel como tal?
En los casos juzgados por el tribunal solo y sin un jurado, la práctica general seguida por los tribunales en el continente, es admitir, dentro de los límites razonables, todas las pruebas presentadas por el acusado; porque al considerar todas las pruebas testificales conjuntamente, el tribunal puede eliminar las declaraciones que no sean pertinentes; y se halla en mejor posición para separar el trigo de la cáscara (o sea la verdad de lo falso) después de haber oído todos los hechos alegados por ambas partes. En tales casos, los fiscales pueden más eficazmente hacer sus objeciones al efecto de hechos suscep-tibles de objeción que no a la admisibilidad de las mismas como prueba.
La misma práctica se halla establecida en casos civiles y criminales en- circunstancias análogas. Por consiguiente, soy de opinión que cuando se juzga una causa ante un tribunal sin jurado, y se presentan pruebas cuya admisibilidad es dudosa, entonces la práctica más segura es permitir la presentación de dichas pruebas y considerarlas cuidadosamente en unión de las demás pruebas testificales, y en el caso de que resultaren impertinentes o impropias en otro sentido, pueden ser ex-cluidas de la consideración sin perjuicio a los derechos de cualquiera de las partes.
Belber v. Calvo, resuelto en 19 de mayo de 1910.
People v. Rosado, resuelto en 31 de mayo de 1910.
Pero la cuestión de la admisibilidad de esta prueba ha sido claramente planteada ante este tribunal, y debe ser resuelta por nosotros, de acuerdo con los verdaderos principios de la práctica criminal, según han sido enunciados en las autori-*380dades reconocidas como tales en esa materia. Examinaremos, pnes, dichas .autoridades, y en primer lugar, las citadas por el Ministerio Fiscal.
Todas ellas son casos de California y citaremos los párra-fos más importantes de cada nna de las cuatro opiniones. Dicen literalmente ló qne sigue:
“El otro punto alegado es la exclusión de pruebas referentes al carácter del interfecto como hombre turbulento, atrevido y violento. Es una regla bien establecida el que no se pueden presentar pruebas con respecto a la reputación del interfecto, a no ser que las circunstan-cias del caso hagan surgir a lo menos una duda en cuanto a la cues-tión de si1 el acusado obró en defensa propia; No es excusa en un asesinato el que la persona asesinada haya sido un hombre malo; pero se ha declarado que a veces.se pueden presentar pruebas respecto de la reputación del interfecto para demostrar que el acusado fué justi-ficado en creer que estaba en peligro, cuando las circunstancias de la lucha son dudosas. Pero los antes deben demostrar este estado del caso.
“People v. Murray, 10 Cal., 311.
“Habiéndose negado el tribunal a permitir al acusado el que pro-bara con Mclntire, Ford, Hardford y otros, que en la reunión pública en la noche en que se cometió el homicidio, el.interfecto sacó su cu-chillo contra un forastero, y lo hubiera herido si no se lo hubieran impedido; y también que dió a otro hombre un golpe en la mejilla con el cuchillo abierto profiriendo al mismo tiempo palabras amena-zadoras; tal resolución se señala como un error. Se admitió que el acusado no había estado presente en el momento en que los hechos presentados como prueba, habían ocurrido; y el abogado del acusado no ofreció demostrar que el acusado había sido informado de esos hechos. El fiscal manifestó en ese momento que no sé oponía a que presentasen como prueba cualquiera declaración hecha por el inter-fecto contra el acusado. Nosotros creemos que no .se cometió error alguno al excluir esos hechos y riñas ocurridos entre el interfecto y otras partes, que no tenían relación alguna con el acusado. Y con menos plausibilidad aún pu.ede sostenerse que los hechos de carácter análogo, que ocurrieron unos diez días antes, y que la defensa ofreció probar mediante otros testigos, eran admisibles.
“People v. Henderson, 28 Cal., 470.
“El acusado ofreció probar que el interfecto fué un hombre vio-lento, de carácter turbulento y sanguinario. Se excluyó la prueba, *381y nosotros creemos que era procedente su exclusión. El interfecto' estuvo sin armas cuando fué agredido; y el acusado se acercó a él por detrás, y mientras el interfecto estaba pacíficamente conversando con un conocido, le disparó un tiro por la espalda, entrando la bala, en su cuerpo un poco a la izquierda del espinazo casi junto al extremo inferior de la espaldilla y causándole una herida mortal; y después', de haber caído al suelo, el acusado volvió a disparar otro tiro contra, él, y luego disparó por tercera vez, siendo cada herida mortal, según la opinión del médico que declaró como testigo. En tales circunstan-cias, la reputación del interfecto como hombre de carácter pacífico ode otra índole, no es de importancia. Por mala que haya sido, el acusado no tenía derecho a matarle por ese motivo. Cuando se per-mite la presentación de pruebas con respecto a la mala reputación del interfecto, éstas, en unión de las circunstancias inmediatas en las; cuales se cometió el homicidio, deben tender hasta cierto punto a de-mostrar que el acusado, como hombre razonable, tenía motivos sufi-cientes para temer que él mismo estaba a punto de recibir de manos, del interfecto un gran daño corporal, y que al matarle, obró bajo la influencia de ese temor. En el momento de realizarse el homicidio, debe ocurrir algún hecho que indique que en ese momento el inmediato, propósito del interfecto con respecto al acusado, es de carácter hostil o a lo menos dudoso, y cuyo hecho pueda elucidarse por medio de- la conocida reputación del interfecto si es que tenía en la comunidad la. reputación-de un hombre de carácter violento, etc.
“People v. Edwards, 41 Cal., 643 y 644.
“El apelante alega que el tribunal inferior excluyó pruebas pro-puestas por él en el sentido de que se le había dicho antes de los dis-paros, que el interfecto era un hombre de carácter peligroso, y que el acusado haría bien en guardarse de él; y que la exclusión de esa prueba constituía un error. .El acusado■ afirmó y presentó pruebas-tendentes a demostrar que al disparar el tiro que causó la muerte del interfecto, obró en defensa propia. En relación con las pruebas pre-sentadas con respecto' a lo que ocurrió en el momento de los disparos,, era sin duda alguna, lícito para el acusado demostrar que con ante-rioridad a los disparos, se le había informado de que el interfecto era un hombre peligroso.
“State v. Lull, 48 Vt., 586.
* ‘ Cuando un acusado alega haber obrado en defensa propia, cual-quiera prueba que tienda a demostrar que obró como una persona razonablemente prudente hubiera obrado en las mismas circunstancias,. *382es prueba adecuada (People v. Lams, 57 Cal., 119, 130; People v. Westlake, 62 Cal., 307).
“En dicho caso la prueba tendía a demostrar que el acusado fué acometido por el interfecto, y que en la riña que resultó de dicha agre-sión, el acusado disparó un tiro contra el interfecto, hiriéndole mortal-mente. Al determinar si el acusado obró con la razonable prudencia y precaución, y en la sincera creencia de que se hallaba en inminente peligro de muerte o gran daño corporal, era conveniente que el jurado supiera, si esto era un hecho, que dicho acusado había sido informado de antemano, que el hombre que lo acometió era un individuo peli-groso, y que el acusado así lo creyó en aquel momento; puesto que tal información y creencia podrían razonablemente influir en la con-ducta de un hombre prudente, en tales circunstancias. Tal prueba no descansa sobre la necesidad de demostrar que esa comunicación fué puesta en conocimiento del interfecto como afirman los abogados del apelado. El único objeto de dicha prueba es demostrar el estado de ánimo del acusado en el momento de los disparos, y para este fin era adecuada, y debió haberse admitido.
“People v. Powell, 87 Cal., 364 y 365.”
Hay un caso de California resuelto posteriormente, o sea en el año 1901, en el cual, según se expresa en la nota que le sirve de epígrafe, se lia declarado que:
“Las instrucciones dadas al jurado en un juicio por asesinato, de que las pruebas con respecto al carácter del interfecto, tendentes a demostrar que era un hombre violento, pendenciero y peligroso, no se admitían como tendentes ‘en manera alguna’ a justificar la muerte dada al interfecto por el acusado, no eran impropias por ser modifi-cadas por el resto de las instrucciones en el sentido de que las pruebas con respecto a la mala reputación del interfecto, habían de conside-rarse solamente como una circunstancia aclaratoria de los hechos ocurridos en el homicidio, y para indicar al agresor y la naturaleza de la agresión.”
People v. Young, 63 Pac. Rep., 837.
En la aplicación de la ley enunciada en los casos de California, a los hechos del caso en discusión, estriba el error en que há incurrido el tribunal sentenciador. Nadie niega los principios legales que se han invocado; pero ¿ qué aplicación *383tienen dichos principios a nn estado de hechos que difieren en puntos esenciales de los tomados en consideración por la corte ■enunciando las opiniones en que esos principios se han ex-presado?
En cuanto al carácter y reputación del interfecto, en juicios ■celebrados en causas por homicidio, de una cuidadosa revisión •de todas las principales decisiones de los tribunales ameri-canos, resulta el establecimiento de los siguientes principios generales.
Ninguna persona es disculpable de haber dado muerte a ■otra, simplemente porque su víctima era de un genio violento, turbulento o sanguinario; y como regla general, la prueba referente a la reputación del interfecto, ya sea buena o mala, no es admisible en los procedimientos seguidos contra el homicida. (State v. Chandler, 5 La. Ann., 489; 52 Am. Dec., 599; Hudson v. State, 6 Tex. App., 565-32; Am. Rep., 593.)
Sin embargo, cuando se demuestra que el interfecto era una persona de carácter violento, peligroso o sanguinario, el acusado que ha sido acometido o amenazado, ciertamente puede haber tenido más razones para temer qne se encontraba en peligro de muerte o de un grave daño físico, de las que hubiera tenido en el caso de que la' agresión se hubiera efec-tuado por un hombre de conducta pacífica y tranquila; y la parte acometida o amenazada tenía derecho a tomar medidas más prontas, violentas y eficaces para su protección propia, ■que las que en otro caso hubiera estado justificado en adoptar. Por lo tanto, en los casos en que el homicida trata de justi-ficar el homicidio con el motivo de defensa propia, la prueba con respecto al carácter violento, turbulento y peligroso del interfecto, es admisible como tendente a demostrar que el acusado estaba justificado en creer que estuvo en peligro de perder su vida o de sufrir un grave daño corporal, y como -tendente también a explicar los actos del interfecto en el mo-mento en que se realizó el homicidio, y porque dicha prueba se relaciona con el motivo que impulsó al acusado al homicidio. Lo único que se requiere para que' tales pruebas sean ad-*384misibles por los motivos expuestos, es que las declaraciones hechas en el caso, tienden a demostrar que el interfecto fué el agresor; y es suficiente que el elemento de defensa propia aparezca en la prueba, aunque sea demostrado únicamente por la declaración del mismo acusado. (State v. Feely, 3 L. R. A. N. S., 351; Storey v. State, 71 Ala., 329; Kapp v. State, 100 Ala., 4; 46 Am. St. Rep., 17; State v. Morey, 25 Or., 241; 35 Pac., 635; 36 Pac., 573.)
Sin embargo, es necesario en tales casos,, que haya habido una demostración hostil por parle del interfecto contra el homicida, la cual considerada en relación con la reputación del interfecto, pudiera haber despertado en el ánimo del acusado, la creencia de un inminente peligro de su vida o cuerpo; ha-llándose la consideración de la reputación del interfecto, limi-tada a determinar la. significación o aparente significación del acto o demostración manifiesta por parte de este último; aun-que el acto o demostración pueda haber sido de tal índole que ordinariamente hubiera sido considerada' como inocente, a no ser por la reputación del agresor; y debe primeramente pre-sentarse pruebas con respecto a tal acto o demostración hos-til, para que exista un motivo para la presentación de pruebas que demuestran el carácter violento, turbulento, peligroso o sanguinario del interfecto. (Powell v. State, 101 Ga., 9; 65 Am. St. Rep., 277; Garner v. State, 28 Fla., 113; 29 Am. St. Rep., 232; Morrell v. State, 136 Ala., 44; 34 So. 208.)
Pero, ciertamente la .reputación del interfecto por mala q¡ue haya sido, no pudo haber tenido efecto alguno sobre la creencia en el ánimo del acusado de que él se hallaba en peli-gro de muerte o grave daño corporal, a menos que conociera esa reputación. Por consiguiente, la prueba de tal conoci-miento previo por parte del acusado, es necesaria para la ad-misibilidad de la prueba con respecto a la reputación del inter-fecto, y lo mismo que la prueba referente a un acto o demostra-ción hostil, aludido anteriormente, debe ser presentada como una base para la prueba propuesta, referente a la mala repu-tación del interfecto. (Henderson v. State, 12 Tx., 525; Com. *385v. Straesser, 153 Pa., 452; 26 Atl., 17; Dukes v. State, 11 Ind., 557; 71 Am. Dec., 370.)
Ni es la ley de la defensa pr.opia aplicable en el sentido de justificar al tribunal en considerar el carácter peligroso, vio-lento y sanguinario del interfecto, aunque el homicidio fué cometido para salvar la vida del acusado, en los casos en que el altercado, en el cual dicho homicidio se hizo necesario, fué provocado por el homicida; y en tales casos, la prueba con respecto a la mala reputación del interfecto, no es adecuada; aunque pueda ser conveniente después de haberse establecido la culpabhidad del acusado, considerar tales pruebas al fijar la pena que deba imponerse al homicida.
Teague v. State, 120 Ala., 309; 25 So., 209.
Coile v. People, 240 Ill., 494; 93 Am. St. Rep., 208.
Morrison v. Coni, 24 Ky. L. Rep., 2493; 67 L. R. A., 529.
Así es que hablando en sentido general, se puede decir que en casos de homicidio, las pruebas referentes a la mala repu-tación del interfecto son admisibles solamente al tratarse ele la cuestión de defensa propia del acusado. Se ha declarado directamente y repetidas veces, que tales pruebas también son admisibles cuando exista alguna duda con respecto a la natu-raleza del acto constitutivo del homicidio, o referente a la cuestión de cuál de las partes haya sido el agresor; aunque tal vez el verdadero sentido de esta regla es que tales pruebas son admisibles siempre que aparezca una incertidumbre con respecto al punto de si el homicidio fué o nó cometido en de-fensa propia. (Véase las notas en el caso de State v. Feely, 3 L. R. A. N. S., p. 377.)
V los tribunales de algunos Estados han declarado que tales pruebas son admisibAs con el fin de fijar el grado del homicidio y señalar la pena. Pero en otros tribunales se ha negado que las pruebas que con ese fin- se presentan con res-pecto a la reputación, sean admisibles; sin embargo, la pre-ponderancia de autoridades parece estar a favor de su admisibilidad. (Fields v. State, 47 Ala., 603; 11 Am. Rep., 771; Smith v. State, 88 Ala., 73; 7 So., 52.)
*386La clase de, carácter o reputación por parte del interfecto, con respecto a la cual es admisible la prueba en casos de bomi-, cidio, debe ser de tal naturaleza que explique la conducta del interfecto en el momento de realizarse el homicidio; o que dé sentido o significado a dicha conducta; o debe tender a elucidar las circunstancias que acompañaron a la tragedia. Easgos de carácter de otra y distinta clase no pueden demos-trarse; aunque pueden presentarse pruebas con respecto a rasgos especiales de carácter en circunstancias especiales, cuando se pruebe que tales circunstancias especiales han exis-tido en el momento de realizarse el homicidio. (Véase la nota en el caso de State v. Feely, 3 L. R. A. N. S., p. 377.)
El carácter debe ordinariamente probarse mediante la re-putación general y no mediante actos específicos o la opinión de testigos. Actos específicos de mal carácter por parte del interfecto, pueden, sin embargu, ser probados cuando sean conocidos por el homicida; puesto que conociéndolos, debe haberlos tomado en consideración al resolver sobre la necesi-dad de dar muerte a su adversario para protegerse a sí mismo. (Heffington v. State, 41 Tx. Crim. Rep., 315; Harrison v. Commonwealth, 79 Va., 374; 52 Am. Rep., 635.)
Las personas que hayan conocido al interfecto por mucho tiempo son testigos competentes para probar su carácter; y la admisibilidad de pruebas en cuanto al carácter, es una cues-tión de derecho que debe ser resuelta por el juez; pero su importancia y efecto es una cuestión de hecho que cae dentro de la esfera de acción del jurado (Garner v. State, 28 Fla., 113; 29 Am. St. Rep., 232; State v. Christian, 44 La. Ann., 950; 11 So., 589.)
Es claro a mi entender, que la razón alegada por el juez de distrito, no era suficiente para justificar la exclusión de la prueba propuesta para probar la mala reputación del inter-fecto; puesto que es muy posible que aunque el acusado no haya visto nunca al interfecto con anterioridad a la riña fatal, haya sabido quien era, por conocer la choza en'que vivía o por otras circunstancias; y él puede muy bien haber sido in-*387formado en .cnanto a la reputación de qne gozaba el inquilino de la referida aboza, la qne tenía a sn cargo, como agente, aunque no baya tenido un conocimiento perfecto de sn pre-sencia personal. Por consiguiente, la cuestión no era, como parece haber sido la idea del juez sentenciador, si el acusado conocía al interfecto, sino si conocía la reputación qne éste tenía como un hombre violento, turbulento o peligroso. Desde el punto de vista del juez sentenciador, con respecto a esta cuestión, los casos de California citados por él, no sostienen su resolución, y no existen otras autoridades que la sostenga, puesto que dicha resolución es claramente incorrecta, como proposición legal.
El distinguido letrado, que a nombre del apelante, presentó un alegato escrito en el presente caso, hace uso de una tra-ducción inglesa de las notas taquigráficas tomadas en el acto del juicio, presentándolas como un apéndice a su alegato. Tales notas no forman parte de los autos en apelación, y una referencia a las mismas, como exposición de hechos, sólo tiende a hacer el alegato confuso y difícil de entender, y dis-minuye mucho la utilidad del mismo para el tribunal como un auxilio en la consideración del caso. Los hechos deben to-marse de la exposición regularmente preparada, firmada y certificada por el juez sentenciador; y si cualquiera parte de las notas taquigráficas ha sido omitida en la exposición del ca-so, se presume que esa parte fué incorrecta o de ninguna im-portancia. Nosotros no podemos ir más allá de la certifica-ción del juez de distrito con respecto a cuáles fueron los he-chos probados en el juicio, a no ser en casos en que se pre-senta un pliego de excepciones contra tal omisión, y cuyo pliego sea debidamente sostenido por declaraciones juradas, propias para ese fin.
Pero, aunque dicho juez haya alegado un motivo incorrecto para su resolución, ésta puede, sin embargo, ser correcta, al excluir la prueba propuesta referente al carácter del inter-fecto. Veamos pues. ¿Hubiera sido admisible, por motivo alguno, la certificación expedida por el alcaide del presidio? *388No se lia citado ningún caso que sostenga la admisibilidad de semejante documento como prueba de mal carácter, ni hemos podido encontrar caso alguno de esa índole. Actos especí-ficos por parte del interfecto, no son admisibles como prueba de su carácter, a menos que se pruebe primero que el acusado tenía conocimiento de esos actos. Semejante certificación no tiene más valor que actos específicos; y no se ha demostrado ni se ha ofrecido probar que el acusado supiera la historia penal del interfecto antes del comienzo de la riña fatal. Por consiguiente, sin ese antecedente previo, el documento no era admisible como prueba, y no hubo ningún error esencial en la resolución de la corte inferior, por la que se excluyó el citado documento como prueba.
Nosotros hemos declarado frecuentemente, de acuerdo con numerosas autoridades, que un motivo qrróneo alegado por el juez sentenciador como fundamento de una decisión esencial-mente correcta, no invalida la sentencia, y no es excusa para su revocación. .
Habiendo resuelto la cuestión preliminar, procederé ahora a las cuestiones principales envueltas en la decisión de este caso y la revisión de la sentencia condenatoria dictada en la corte inferior.
Place más de ocho años que la Legislatura de Puerto Pico, para la mejor administración de justicia, aprobó una ley, cuyo artículo principal, copiado a continuación, dice lo siguiente:
Sección 1. — Que el Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un tribunal de apelación y nó un tribunal de casación. En sus deliberaciones y fallos en todos los asuntos, tanto en lo civil como en lo criminal, dicho tribunal no se limitará solamente a infracciones de ley o quebrantamientos de forma, según fueren señalados, alegados o- salvados por los litigantes, o según se hiciera, constar en sus exposiciones y excepciones sino que con el más alto fin de justicia, el tribunal puede también entender en todos los hechos y tramitaciones en la causa tal como aparecieren en autos, considerando en igual forma sus méritos para la mejor administración de justicia y del derecho, y evitar injusticias y demoras.
*389“Leyes de la Asamblea Legislativa de Puerto Rico, 1903, pp. 58 y 59.”
Esta ley claramente confiere al Tribunal Supremo el de-reclio de revisar los hechos’ en cada caso juzgado por la corte inferior, tanto en lo civil como en lo criminal; aún más, es el deber de este tribunal de bacer eso. Y a menos que esté con-venido de que el tribunal sentenciador fia logrado hacer jus-ticia, no debe permitirse que subsista sentencia alguna sin ser revocada. Yo temo que, quizás, de vez en cuandq en la multi-tud de asuntos oficiales que reclaman con urgencia nuestra atención, no bagamos debidamente caso de los' deberes que esta ley nos impone. Pero, por lo que a mí se refiere, diré que nunca confirmaré, a sabiendas, ninguna sentencia en que se baya hecho la menor injusticia a cualquiera de las partes; y mucho menos permitiré que persona alguna sea privada de su libertad o de su vida a consecuencia de un error de derecho o de hecho, si está en mi poder el evitarlo. Creyendo que es mi deber analizar cuidadosamente tanto la ley como los hechos del presente caso, procederé al cumplimiento de ese deber con la mayor energía y fuerza intelectual que tenga a mi disposi-ción.
Toda vez que el juez que conoció de este pleito en la corte inferior, es ahora miembro de nuestro Tribunal Supremo, puede sentirse una vacilación natural en criticar adversa-mente sus resoluciones y opiniones; pero tales consideracio-nes deben dejarse a un lado cuando obstruyen la senda del deber como lo hacen en el presente caso. Así es que, con el mayor respecto hacia mi compañero, continúo.
Puesto que ésta es una cuestión importante en este caso, examinemos, a lo menos brevemente, la ley americana refe-rente a la cuestión de defensa propia. Wharton dice que la ley permite a una parte a quien se trata de hacer un grave daño, resistir a tal tentativa aún a riesgo de la vida del agre-sor. La defensa propia ha sido caracterizada frecuentemente como un derecho conferido por Dios; porque trae su origen *390de laL ley de la naturaleza y es, por lo tanto, independiente de las leyes humanas. Pero el ejercicio de ese derecho debe nece-sariamente regularse por los códigos adoptados para el go-bierno de hombres que viven juntos en un estado de sociedad, y que dependen más o menos los unos de los otros. Debemos, por lo tanto, examinar y considerar las leyes y las decisiones de los tribunales en los casos que surjan con sujeción a las mismas, al determinar la aplicación de los principios de de-fensa propia á determinado estado de hechos.
En la resolución de este caso, es importante determinar si el tribunal sentenciador miró desde el verdadero punto de vista la doctrina de la defensa propia en la admisión y exclu-sión de pruebas, y en la apreciación o consideración de dichas pruebas, después de haberlas admitido. En los casos en que las pruebas son contradictorias, esta corte frecuentemente se ha negado a revisar la decisión del tribunal sentenciador o del jurado, con respecto a la credibilidad de los testigos, y la importancia que debe darse a sus declaraciones, a no ser en circunstancias especiales. Pero la aplicación de reglas le-gales y la consideración de hechos admitidos y la relación de la ley con las pruebas en el caso de que se trate, no caen dentro de este principio; y siempre se ha considerado que estas materias pueden propiamente ser objeto de una revisión por el tribunal de apelación. Cuáles son los hechos que excu-san o justifican un homicidio, es una cuestión de derecho que debe ser resuelta en primer término por el tribunal sentencia-dor. Qué es lo que constituye una muerte legal o ilegal dada a un ser humano, es una cuestión de erudición técnica y legal, la cual, cuando se presente un caso al jurado, debe ser definida por el tribunal, en sus instrucciones; y no es una cuestión de hecho que debe dejarse al jurado para su decisión. (Harbour v. State, 140 Ala., 103; 37 So. Rep., 330; Gladden v. State, 12 Fla., 562.)
Hay que tener presente que incumbe al tribunal decir cuáles son las reglas de derecho, y al jurado, determinar si en el caso concreto que se halle bajo consideración, han existido *391hechos que excusen o justifiquen el homicidio. (Pinder v. State, 27 Fla., 370; 26 Am. St. Rep., 75; 8 So. Rep., 837.) Está estrictamente dentro de las atribuciones del tribunal senten-ciador, determinar si las pruebas eran suficientes para esta-blecer'nna justificación legal fundada en la defensa propia; y cuando la causa es juzgada ante un jurado, la determina-ción del tribunal con respecto a este punto, debe exponerse en sus instrucciones. (Franklin v. State, Tex. Crim. App., 88; S. W. Rep., 357; State v. O’Neil, 58 Minn., 478; 59 N. W., 1101.) Se ha declarado que aunque en una causa criminal se-guida por homicidio, aparezcan, en los autos, pruebas con respecto a defensa propia, esto no justificará a un tribunal de apelación en alterar el veredicto del jurado por el que se declare al acusado culpable de un delito de homicidio, a no ser que resulte claramente de los autos, que la declaración de culpabilidad fuá contraria a todas las pruebas. (People v. Boling, 83 Cal., 380; 23 Pac. Rep., 421.) Cuando en algún juicio surge una cuestión de defensa propia, el acusado tiene derecho a que la ley referente a esta materia, sea explicada correcta y completamente al jurado, en todas las fases en que pudiera ser aplicable a los hechos establecidos por las pruebas. (King v. State, 13 Tex. App., 277; Bell v. State, 17 Tex., App., 538.)
T cuando los hechos que aparezcan de la prueba, autori-zan al tribunal para dar al jurado instrucciones con respecto a la provocación de un altercado, dicho tribunal debe indicar, conforme a la prueba, el acto que constituya la provocación y definir sus efectos sobre el caso de que se trata, y la relación que tenga con el mismo, debiendo la corte asimismo explicar hasta qué punto semejante acto limitaría o disminuiría pl derecho de defensa propia, de modo que el jurado no se vea en el caso de hacer conjeturas en cuanto a la naturaleza y calidad de dicho acto, o con respecto al grado de la limitación y dis-minución que semejante acto produciría en. cuanto a los de-rechos del acusado. (Morgan v. State, 34 Tex. Crim. Rep., 222, 29 S. W. Rep., 1092; Johnson v. State, 141 Ala., 37; 37 *392So. Rep., 456.) Si en vista de los hechos, el jurado puede razonab emente llegar a la inferencia de defensa propia (por parte del acusado), entonces es errónea la instrucción, de que si ellos dan crédito a las pruebas del acusado, éste sería culpable, a lo menos de homicidio, por excluir tal instrucción toda idea de defensa propia. (State v. Hough, 138 N. C., 663; 50 S. E. Rep., 709.) En un proceso por homicidio, la cuestión de si dicho delito era o nó justificable o excusable por el fun-damento de defensa propia debe ser sometida al jurado y si las pruebas con respecto al delito de referencia, son contra-dictorias, la importancia y credibilidad de las mismas, son cuestiones que deben ser resueltas por el jurado. (Kipley v. People, 215 Ill., 358; 74 N. E. Rep., 379; Martin v. State, 17 Ohio C. C., 406; State v. Turner, 29 S. C., 34; 13 Am. St. Rep., 706; 6 S. E. Rep., 891; People v. Grimes, 132 Cal., 30; 64 Pac., 101; North v. People, 139 Ill., 81; 28 N. E. Rep., 966; Pridgen v. State, 31 Tex., 421.)
Cuando la prueba tenga la tendencia de demostrar que el homicidio fué cometido en defensa propia, entonces la impor-tancia de dicha prueba debe ser resuelta por el jurado, y no puede ser excluida de su consideración, por leve que fuere esa tendencia. (Armsworthy v. State, Tex. Crim. App., 88, S. "W. Rep., 215; Morris v. State, Ala., 39, So. Rep. 608.) Deben darse al jurado instrucciones con respecto a defensa propia, siempre que exista cualquiera prueba en cuanto a defensa propia. (Territory v. Watson, N. M., 78 Pac. Rep., 504.) Y todos los hechos y circunstancias que rodean al caso de que se trate, deben ser tomados en consideración por el jurado, al determinar si el homicidio fué cometido en defensa propia o por otro motivo. (Sullivan v. State, Miss., 32 So. Rep., 2; Bird v. United States, 187 U. S., 118.)
Del mismo modo son los jurados los únicos jueces en cuanto al grado de fuerza que una persona agredida pueda emplear para evitar violencia y daño a sí misma. (Coleman v. State, Tex. Crim. App., 90 S. W. Rep., 499; Hulse v. Tollman, 49 Ill., App., 490; State v. Stockton, 61 Mo., 382.) Y es *393■tuia cuestión que debe resolver el jurado, si según las pruebas, el acusado tenía o nó a la mano, y aparente, para su compren-sión como hombre razonable, los medios para evitar la muerte del interfecto, sin exponerse al peligro inminente de perder su propia vida o de sufrir un gran daño corporal. (People v. González, 71 Cal., 579; 12 Pac. Rep., 783.)
Pero incumbe exclusivamente al jurado, resolver en .su totalidad la cuestión de culpabilidad o justificación tomando en consideración todas las circunstancias que rodeen el caso; y la instrucción del tribunal sentenciador por la que se sin-gularice determinado acto del interfecto, o instruye al jurado que dicho acto no puede ser invocado al considerar la cuestión de defensa propia, es una invasión de su esfera de acción, y es necesariamente errónea. (Elland v. State, 52 Ala., 322.) Incumbe al jurado determinar si los actos del acusado du-rante la riña fatal, fueron de tal índole que podían provocar un altercado, y si realmente lo provocaron, y esto debe deter-minarse en vista de todas las pruebas. (Logsdon v. Com., 19 Ky. L. Rep., 413; 40 S. W. Rep., 775; Baldwin v. State, 111 Ala., 11; 20 So. Rep., 528; State v. Hatch, 57 Kan., 420; 57 Am. St. Rep., 337; 46 Pac. Rep., 708.)
Y en todos los casos en que surge -una cuestión con res-pecto a cuál de las partes provocó el altercado, el tribunal debe exponer al jurado las circunstancias indicadas por las pruebas que den origen a tal cuestión. (Mozee v. State, Tex. Crim. App., 51, S. W. Rep., 250.)
Y cuando se desarrolla una contradicción entre las prue-bas, incumbe exclusivamente al jurado, determinar qué serie de declaraciones han de creer; y cualquiera que fuere la de-sigualdad de números, o cualquiera que fuere la reputación de los testigos contrarios, a la corte no se le ha confiado el deber de resolver la cuestión de'hechos así controvertida. (Eby v. State, Ind., 74., N. E. Rep., 890; Gibson v. State, 91 Ala., 64; 9 So. Rep., 171.) Tampoco debe la corte suponer cuando exista una cuestión en cuanto a qué parte sea la que *394baya procedido mal, que una u otra de las partes baya tenido primero o principalmente la culpa.
'(Véanse los casos de Iíatcb y Gibson citados anterior-mente.)
Por consiguiente, es una cuestión que debe resolver el jurado con arreglo a los becbos que -resultaren probados por las pruebas, si el homicidio fue un asesinato cometido a san-gré fría, un caso de combate mutuo, o un caso de defensa propia. (Koller v. State, 36 Tex. Crim. Rep., 496; 38 S. W. Rep., 44; Hellard y. Com., 27 Ky. L. Rep., 115; 84 S. W. Rep., 329.) Es también una cuestión que debe resolver el jurado, si las circunstancias del altercado durante el cual ocurrió el homicidio, fueron de tal- índole que justifiquen la alegación de defensa propia al considerarse esta última por si sola, sin referencia a becbos ocurridos anteriormente. (Bolzer v. People, 129 Ill., 112; 4 L. R. A., 579.)
Al revisar una causa que baya sido juzgada por el juez sólo, y sin jurado, debemos distinguir cuidadosamente, entre las materias de que pueda conocer en su carácter de juez, y los becbos que sean sometidos a su consideración durante el cumplimiento de un deber que ordinariamente incumbe al jurado. Todas las cuestiones resueltas por el juez, como tal, por ser cuestiones de derecho, están claramente sujetas a la revisión del tribunal de apelación; pero cuando el juez sen-tenciador desempeña las funciones de un jurado, aquilatando y reconciliando las declaraciones contradictorias de testigos en casos dudosos, la corte de apelación a veces se niega a in-tervenir, excepto cuando la decisión parece haber sido dictada bajo la influencia de parcialidad, apasionamiento o preven-ción, o a consecuencia de un error evidente; o cuando parece haber causado una injusticia manifiesta. En casos como este último, la corte de apelación no vacilará en intervenir a favor de la justicia y de corregir cua1quier injusticia que se baya cometido.
Examinemos, pues la apreciación de la prueba, según se dice en Puerto Rico, o seá la importancia dada por el juez a la *395prueba. El juez sentenciador no parece baber prestado aten-ción alguna al hecho, que no ba sido controvertido, de que Eosa era un hombre más alto y más fuerte que Sutton, y que era un adversario peligroso aún estando sin armas. También determinó dicbo juez que las heridas o rasguños que en nú-mero de cinco, se encontraron en el cuerpo de Sutton, habían sido causados por las púas de los alambres de la cerca, por debajo de la cual se supone que baya cruzado al retirarse del campo de combate. El juez funda está opinión en la declara-ción de María Eodríguez, y en una inspección de la misma ropa. Nosotros no hemos podido inspeccionar dicha ropa, y la declaración de María Eodríguez no es satisfactoria. Ella fija la fecha del incidente én mayo en vez de marzo. Puede ser que Sutton haya pasado por frente a su casa en el mes de mayo, según ella declaró, y que haya pasado por debajo de los alambres, bajando para' ello la cabeza. Aunque 'había nada menos que cinco testigos que presenciaron lo ocurrido, nin-guno de ellos corrobora la declaración de María Eodríguez, y ni uno sólo de dichos testigos vió a Sutton pasar por debajo de los alambres. No había motivo para que Sutton cruzara o pasara por cerca alguna al retirarse de la escena del combate para ir a su 'propia casa, puesto que las calles estaban abiertas y nadie lo perseguía. Si el Dr. Posas dijó la verdad, y él es un hombre inteligente, y se presume que es un testigo verí-dico, entonces no todos los rasguños que se encontraban en el cuerpo de Sutton, pudieron haber sido causados por las púas de los alambres de la cerca. Dicho doctor declara que las heridas en los muslos no pudieron ser hechas de ese modo, y si dichas heridas no fueron causadas de ese modo, entonces Eosa debe haber estado armado, y debe haberlas inferido con un arma. Y ¿qué es más razonable que él que Eosa haya tenido un- machete? No lleva todo agricultor en esta Isla siempre un machete? Sutton dice que vió un machete en sus manos. Y ¿saldría un hombre para sembrar yau-tías y sacar yucas, sin ninguna clase de herramienta? Decir que las sacaba con las manos, es increíble. Por consiguiente-, *396las declaraciones negativas de los amigos y parientes del interfecto, en el sentido de que ellos no vieron arma alguna, no deben prevalecer sobre la declaración positiva de Sutton que fué corroborada por las heridas encontradas en su cuerpo por el médico que declaró. El acusado declara que el inter-fecto estaba armado.
Para comprender a fondo los hechos del presente caso, reproduciremos en toda su extensión las declaraciones hechas por los diferentes testigos, según han sido consignados en la
EXPOSICIÓN DEL CASO..
“El día 11 de diciembre de 1908, se celebró el juicio de esta causa, compareciendo el Fiscal y el acusado con su abogado en representación de las respectivas partes. El Fiscal pre-sentó su prueba, consistente en una certificación de la muerte de José Eosa, expedido por el encargado del Eegistro Civil de Bayamón, cuyo documento fué admitido por la corte previa la conformidad del acusado.
“En seguida presentó el Fiscal la siguiente prueba testi-fical llamando a varios testigos.
“Io. Flora Eosa declaró que vive en el barrio de “Vista Alegre” de Bayamón; tiene su marido y un hijo, y es her-mana de José Eosa que murió de un tiro que le pegó el acu-sado, ocurriendo el hecho así: el hermano de la declarante, José Eosa, llegó de la calle y mandó a la declarante a coger unos gandules, saliendo él a sacar unas yucas; y cuando las sacaba, llegó el americano y le habló y enseguida en ese mis-mo momento, oyó la declarante el tiro, y corrió hacia su her-mano, el cual estaba ya muerto; y el americano se fué con el revólver en la mano. También estaba allí la hija mayor del muerto, y la declarante vió al viejo Bartolo, y no había más nadie. Su hermano cayó boca abajo, no dijo una palabra, y murió allí mismo.
“Preguntada por el abogado del acusado, dice que su her-mano arrancaba la yuca con las manos porque la tierra era *397arena, y no tenía cuchillo; no vió llegar al americano sino cuando ya estaba haNando con sn hermano, y hablaban ni alto ni bajo; la declarante estaría como a media cnerda de distancia; oía el ruido de la voz pero no las palabras; cuando la declarante sintió el tiro, miró hacia donde estaba su her-mano, y le vió caer, y al americano correr; estaban allí en aque1 momento, la declarante, la hija del muerto, y nadie más,
“Preguntada por el juez, dice que las matas de donde cogía los gandules, eran grandecitas, y no le dejaban ver muy bien a su hermano, estando esas matas entre ella y el sitio en que estaba su hermano, quien estaba sólo cogiendo esas yucas; no se olió cuenta de la llegada del americano, sino cuando estaba hablando con su hermano, y siguió cogiendo sus gandujes y no tardó mucho en sonar el tiro, y enseguida cayó en tierra su hermano, boca abajo, y llegó la declarante y no tenía nada en sus manos ni alrededor, sino sólo las yucas. El americano ' a que se refiere, es el acusado.
“2o. Juana Rivera declaró que ella es la madre de la mu-jer de José Rosa, en cuya casa estaba la declarante, asistiendo a su hija de parto; José Rosa vivía en la finca de Mr. Sutton, en un pedazo de terreno que le tenía arrendado; y en una casita que había allí, vivían todos; el día del suceso, estaba José Rosa sembrando unas yautías, y después fué a sacar un pie de yuca para desayunar la familia; y Pegó el acusado y puso el pie alante y le dió una gaznatada a José Rosa, el cual le puso la mano en la cintura, y entonces el americano le dis-paró un tiro y lo mató, muriendo en el acto José Rosa, y el americano se fué con el revólver en la mano: José Rosa se fué encima del americano, amagándole y metiéndole las ma-nos ; cuando le metió las manos, el americano le pegó el tiro.
“Preguntada por el abogado, dice que eda estaba en la casa de José Rosa, en la cocina, y por un agujero de la cocina "que es de yagua, vió cuando el americano hablaba con José; y la declarante salió afuera y vió a su hijo político que caía, y al americano que corría; y la declarante gritó y corrió la. gente. La hermana de José, y una chiquita estaban más'abajo-*398de la, casa, y también babía otra chiquita, estando las dos con su tía Flora Eosa, las cuales, al sonar el tiro, corrieron. José Eosa y el acusado sólo tuvieron dos palabras, y no hubo lucha entre ellos. José Eosa sacaba las yucas con la mano, y para trabajar, usaba de una azada, la cual dejó cerca de las yautías.
“A preguntas del juez, dice que la cocina está cercada de yaguas viejas, y sólo tenía la pnérta de entrada, pero sin ho-jas; y allí estaba la declarante cuando el acusado le habló a José Eosa, y al oir la voz del americano, salió la declarante al batey; hablaron dos palabras que no oyó la declarante, y cuando el americano le dirigió la palabra, José Eosa se ende-rezó y el americano le tiró una gaznatada; entonces José le puso las manos en la cintura al americano, y éste le disparó un tiro, corriendo para acá José, y cayendo. Desde el sitio en que estaban Flora y las chiquitas, cogiendo gandules, no podían ver a José Eosa, porque estaba(al respaldo.
“3o. Bartolo Arroyo declaró que vive en la misma finca, y el 11 de marzo de 1908, llegó ,a su casa a eso de las tres de la tarde, que está como a veinte varas de la casa de José Eosa; y cuando el declarante pasó por ella, estaba él con una chiquita, arrancando una mata de yuca, y llegando el declarante a su casa, oyó que hablaba José Eosa, y se asomó el declarante pol-la ventana de su casa, vió llegar a Mr. Sutton y le dijo en voz baja una cosa a José Eosa, y al encontrarle éste, el ame-ricano le tiró un jinquetazo a José, éste jaló para atrás, el americano metió la mano en el seno, José saltó a empuñarlo, y el declarante se tiró corriendo, y al llegar encima de ellos, reventó el tiro, y cayó Eosa entre dos tocones. Eosa fué el que saltó a empuñar al americano; el americano se fué co-rriendo, con el revólver en la mano, después del tiro.
“ (Examina un revólver que le pone de manifiesto el Fiscal y dice que así era el que tenía el acusado).
“Preguntado por el abogado, dice que José Eosa estaba en cuatro pies, agarrado del acusado, para no dejarle sacar el revólver; el americano tenía una mano fuera y otra dentro del seno, que era donde tenía el revólver; los dos estaban en *399cuatro pies, y José Eosa, con sus dos manos, tenía cogido al americano por los brazos. José Eosa sacaba unas yucas con la mano-; .no tenía armas, y cerca de sí, no había cuchillos ni nada. Allí estaba Flora Eosa y una chiquita, hija del muerto, y Juana Eivera en el fogón, haciendo un caldo; lo cual sabe el declarante, porque ella se sacó un grito.
“(Este testigo reproduce gráficamente, ante el pirado, su declaración, explicando la forma como los hechos ocurrieron, tomando al acusado, y agarrándose con él de la manera que lo vió con José Eosa.)
“4o. José González declaró que vivía el 11 de marzo de 1908, en el mismo sitio de José Eosa que es una finca a cargo de Mr. Sutton, volteando la finca a pie, y vió cuando el ameri-cano se encontró con José Eosa, agarrándose los dos, tirando José para su casa, y el otro para otro lado; en medio de la lucha, el americano jaló por su revólver y le pegó un tiro a José, quien cayo muerte, yéndose el americano corriendo para su casa. La finca está dividida por una calle, y en la boca de ésta, hay un alambre, y en el otro lado hay otro. No reparó si José tenía algún cuchillo.
■ “ (Preguntado por el abogado, dice que el acusado tenía el revólver dentro del seno de la pretina del pantalón, y lo sacó y pegó el tiro.)
“5o. El Dr. Manuel Fosas ejerce su profesión en Baya-món, y el 11 de marzo último, le hizo la autopsia a José Eosa, que murió por una hemorragia de una herida de bala que le atravesó el corazón y los pulmones, cuya muerte debió ser en el acto.
“Terminada la prueba del Sr. Fiscal, comenzó la prueba de la defensa.
“Io. El Dr. Manuel Fosas continuó declarando como tes-tigo de la defensa, y dice que en ese día de referencia, del Sr. Fiscal, vió al acusado como a las cinco de la tarde, observando varias heridas que tenía, superficiales, como arañazos, hechas con un instrumento poco cortante: algunas heridas están llenas de tierra y cree que esa tierra háyase producido al *400caer en tierra después de estar herido el acusado o porque el arma con que fué herido estuviese llena de tierra; en dos o tres heridas observó el declarante que había tierra, dentro de ellas: han podido ocasionarse con un instrumento poco cor-tante, como un mocho. Las heridas correspondían a las ropas que tenía puestas el acusado.
“El testigo, a preguntas del abogado, dice que esas ropas eran las que tenía puestas el acusado el día del suceso, y en la camisa hay un agujero como si fuera de bala, y una quema-dura que corresponde al agujero. El acusado tenía cinco heridas, unas en el costado y en los muslos, y otras en la es-palda, correspondiendo con las-de las ropas. -
“Preguntado por el Fiscal, dice que ta^.es heridas de la espalda pudieron ser hechas por un alambre de púa, pero no así las del muslo; que los desgarres de la camisa pudieron ser hechos por alambre, y también pudieron ser hechos en lucha con otro individuo.
“Vuelto a preguntar por el acusado mediante su abogado, dice que las heridas de detrás pudieron ser hechas por alam-bre o por un cuchillo de poco corte.
“Preguntado por el juez, dice que reconoció al acusado en el pueblo a las cinco de la tarde, estando distante de la finca como unos diez minutos. Las heridas eran superficiales e irregulares, tenían desgarres, y pudieron ser hechas con un cuchillo o arma poco afilada que cortó también las ropas; pero haciendo fuerza; dichas heridas pudieron ocasionarse con un cuchillo no afilado; pero, para cortar la tela que tiene la ropa, tiene que ser por. un hombre de fuerza. Que el corte que hay en la pierna derecha del pantalón, puede producirla tanto un cuchi lo afilado, como un machete, un espadín, una hoja de sable o un cuchillo de mesa, y el arma haber hecho fuerza en diferentes direcciones.
“2o. D. A. Skinner, declaró que es Sub-Secretario de Puerto Eico, conoce al acusado desde 1901, como hombre de buena conducta, sin que haya intervenido en peleas o riñas; tiene *401muy buen concepto moral del acusado, el cual se dedica a su trabajo.
‘‘ Preguntado por el Fiscal, dice que conoció al acusado primero en Ponce, y que es amigo dé él, y le considera como un caballero.
£‘3°. Ezequiel Mongil, declaró que es Jefe de la Policía de Bayamón; en marzo último, y en días de autos estaba el de-clarante en su oficina,' y se presentó un negro, diciendo que habían matado a su compadre José; fué al sitio, .en unión del Juez, y encontró a José Eosa en el snel'o, y a Mr. Sutton retirado de él, al que ya había arrestado la policía, ocupán-dole un revólver. Allí había mucha gente, comentando el hecho: el declarante ordenó que llevaran al acusado al pueblo, y el muerto al cementerio; y cuando llegaron al pueblo, pasó por allí el Dr. Fosas, o sea por el cuartel de la policía; el declarante lo llamó, y entró, reconociendo al acusado, para lo cual lo hizo desvestir; el declarante vió que el acusado tenía varios rasguños.
“Preguntado por el fiscal, no recuerda como estaba ves-tido el acusado; pero estaba en traje de faena lleno de tierra, y con las manos sucias.
“á°. Césaro Fernández, declaró que co(noce al acusado, y conoció a José Eosa, y los vió el día de la cuestión. El decla-rante limpiaba su finca, y el acusado pasó por detrás suyo y le saludó, estando ocupado en limpiar una caña. Sintió una bulla y vió a unos morenos, que eran tres, peleando contra el acusado; al principio, el declarante no conocía quien .era, poique estaba en el medio escondido, y en eso lo empujaron y sacó una pierna para atrás, y .por el pantalón conoció eí declarante que era el acusado; y sintió un tiro, y el que tenía sujeto al .acusado, lo soltó y anduvo en paso largo y se cayó y los demás salieron huyendo; entonces el acusado echó a correr con la camisa rota y los trapos guindando.
í£ Preguntado por el fiscal, dice que estaba distante del sitio del suceso, y entre el declarante y ese. sitio, había unos pies de caña que estaba de corte para moler, y por encima *402de las cañas podía ver el declarante: las cañas y los que luchaban, estaban en un llano, y eran muchas y eran del declarante que las había comprado a una señora: por allí había algunas casas, y una era de José Eosa, y otra de Bar-tolo Arroyo, estando la primera un poco distante del grupo de la cuestión, y más cerca la segunda: José Eosa era el que •tenía empuñado al acusado, y los demás estaban agrupados, siendo uno de ellos Bartolo: a los demás no los conocía el declarante, porque hace poco tiempo que vive allí.
‘ ‘ Preguntado por el fiscal, dice que Arroyo no luchaba con el acusado, pero estaban todos juntos; que cortó la caña un mes después: vió la cuestión por encima de su caña, y conoció al acusado por un pantalón amarillo, porque antes había pasado por el lado del declarante.
“5o. Jesús Pérez Martínez, declaró que conoció a Eosa y conoce al acusado, y el primero tenía un pedazo de terreno y una casita en la finca del “Quinto” que administra el acusado, había plantaciones hechas por José Eosa, pero fuera del te-rreno que tenía arrendado y no le pertenecía, lo cual sabe el declarante porque era el cobrador de la finca: supo el suceso media hora después, vió el sitio donde cayó Eosa que estaba fuera del terreno que' le pertenecía, conoce el sitio en. que Eosa sacaba yucas antes del suceso, que estaba también fuera de su sitio arrendado.
“Preguntado por el fiscal, dice que Eosa pagaba puntual-mente su arrendamiento, no sabe de quien eran las yucas, había allí gandules de matas grandes.
“6o. José Eraso, declaró que estaba picando caña en la finca, cuando ocurrió el suceso, el cual no presenció; y Mr. Sutton, a cuyas órdenes trabajaba el declarante, lo mandó a buscar la policía como a las tres de la tarde, diciendo que estaba herido.
“Preguntado por el fiscal, dice que el acusado estaba al pie.-de su casa, y no reparó como estaba vestido, porque el acusado le mandó a buscar la policía porque estaba herido, y fué a buscarla.
*403“Preguntado por el juez, dice que la policía vino con el teniente.
“7o. George Sutton dice que el día del suceso volteaba la finca, y al pasar cerca de donde vivía José Eosa, lo vió tra-bajando en la tierra, y vió dos individuos más conversando, a los cuales preguntó que ¿quién siembra? contestándole uno de- ellos “yo,” preguntándole su nombre, respondió “José Eosa”; le preguntó que dónde vivía, contestándole “yo vivo abí,” señalando una casita que estaba a unas varas de dis-tancia: le preguntó que cuándo iba a pagar la renta del te-rreno que ocupaba, y contestó que no debía nada; el decla-rante le replicó que debía una cuerda desde agosto, y respon-dió que no pagaba ni un centavo: el declarante le dijo que tenía que dejar la siembra, y que era la primera vez que los encontraba; pero que la babía dejado varias razones en su casa, .José Eosa le dijo que era mentira, porque nada babía clicbo en su casa; el declarante insistió en que le babía dejado tales razones, y que él sabía que todo el que sembraba, debía pagar cincuenta centavos por cuerda: Eosa de contestó ¡ Ca-rajo, es mentira! y, al mismo tiempo, avauzó un paso, dán-dole con la mano; el declarante se defendió, y sintió un pun-tazo en la mano derecba, y vió sangre, siguió luchando con Eosa para agarrarle la mano, y cuando se la cogió, otro in-dividuo le agarró por detrás, y sintió un golpe de puño en la cabeza: el declarante metió la mano dentro de la camisa para sacar el revólver, y el tercer individuo le cogió por la cintura, aguantándole el brazo derecho, por lo cual no podía sacar el revólver; seguía teniendo sujeto al José Eosa, el cual le ’es-taba dando golpes, y así estuvieron agarrados los cuatro: el declarante sintió un tajo en un pié, y levantando el cañón del revólver, disparó un tiro por debajo de lá camisa; porque ya ha dicho que el brazo se lo tenía sujeto el otro individuo, que se llama José González, y disparó un tiro, en seguida lo sol-taron todos, José Eosa anduvo unos quince o veinte pasos hacia su casa, y cayó boca abajo: entonces el declarante corrió para su casa, llamó al peón, José Eraso, para que buscara a *404la policía, porque estaba herido: cuando disparó el revólver, lo tenía al lado izquierdo, y así disparó; y lg tenían agarrado dos individuos, sin poder precisar si también lo tenían sujeto; vió en la mano de José Eosa un.pedazo de machete, y era más alto y más fuerte que el declarante: entregó el revólver a la policía: las heridas y los arañazos que el declarante tenía en su cuerpo, se los causó en la lucha José Eosa: después de la cuestión, el declarante no pasó por debajo de ningún alambre, y por eso puede asegurar que los arañazos no.fueron.de alam-bre ni de ningún cuerpo extraño, sino que se los causó Eosa.
“Preguntado por el Fiscal, dice que salió á la carretera por un sitio que llaman el “Cachete,” el cual tiene un lado cercado, el declarante estaba dentro de la finca y por ella salió por una calle que llaman del “Cachete,” a la carretera; no pasó por .debajo del alambre: conoce a María Eodríguez que vive en la calle de Comerío, cerca del- sitio, y entonces vivía dentro del “Cachete.”
“A preguntas del juez, dice que la cerca es de alambre de púas y de malla,.
“De este modo terminó la prueba de la defensa; entonces el Fiscal propuso prueba de refutación, que' fué admitida.
“Io. María Eodríguez declaró que el once de marzo último vivía en el-“Cachete,” y había varios vecinos, entre ellos José Eosa,.que vivía más lejos; y ese día vió pasar al acusado por el corral ele su casa, con revólver en la mano, por los alam-bres-, bajando la- cabeza: que hay allí tres alambres de púas, dos .caídos en el suelo, y otro bien puesto, en alto: que al pasar el-acusado, se le desprendió un pedazo de la ropa por detrás, sin fijarse si era por la espalda, quedándose el pedazo en el alambre. ■
“A preguntas del abogado, dice que eso-lo hizo llegar a oídos del- Fiscal, porque la detective preguntó a la declarante, si había visto algo, y ella le contestó que había visto pasar pol-los alambres a Mr. Sutton, con el revólver en la mano: que cuando le preguntó eso la detective, no estaba presente Mr. Sutton, y no puede precisar la fecha en que le tomaron esa *405.declaración; pero, que la fecha en que la declarante vió pasar al acusado dicen que fné el once de mayo, y sostiene que en ese día, once de mayo, fné que vió pasar por el corral de sn casa a Mr. Sutton.
“A preguntas del juez, dice que le dijeron a la declarante que Mr. Suttoni había muerto a Rosa en ese día que le vió pasar por el alambre.”-
Lo anterior es una fiel exposición del caso en su totalidad, y debe, desde luego, ser considerada por nósotros, como- abar-cando todos los hechos esencialés; Puesto que dicha exposi-ción fné aprobada por el 'juez sentenciador,' debemos conside-rarla como auténtica. Si la misma es errónea, cualesquiera errores que en la opinión del letrado defensor' hayan sido cometidos, hubieran podido señalarse mediante un pliego deÉ excepciones debidamente firmado; y si el juez sentenciador se hubiese negado a firmar dicho pliego, el letrado hubiese po-dido presentar las firmas de personas presentes en aquel acto, sosteniéndose dichas firmas mediante las declaraciones jura-das de los firmantes. Esa es la práctica que procede en tales casos.
Considerando cuidadosamente todos los hechos y circuns-tancias demostrados por los autos, ¿puede decir está corte, que este acusado haya tenido un juicio justo e imparcial? ¿Cuál hubiera sido el faílo de un juez americano, en los Estados de Tennessee, Kentucky, Illinois o Alabama, o en cualquiera parte del continente, en semejante caso? ¿Cuál habría sido el veredicto de .un jurado puertorriqueño, en vista de los hechos, según los han presentado a nosotros en estos autos? ¿Es que un hombre, cuando' se ve acometido en sus propios terrenos, y en peligro de recibir a lo menos una tremenda paliza, no ha de tener el derecho de repeler fuerza con fuerza, y de prote-gerse contra un daño por todos los medios necesarios?
Consideremos con relación a esta cuestión, de un modo justo e imparcial, la narración hecha por el mismo acusado cuando declaró como testigo. Puede ser que su declaración merezca absoluto crédito a pesar de que él fué el acusado y *406se le juzgaba ante una corte en la cual se seguían los procedi-mientos en un idioma que era desconocido para él; y de los cuales procedimientos dependía su libertad. Mientras él era el acusado, debe tenerse presente que la mayoría de los tes-tigos de cargo eran parientes y amigos del interfecto, y todos ellos eran miembros de su raza y nación. Puede ser que baya existido, quizás en diferentes grados, prejuicio o prevención por parte de los testigos a favor de una u otra de las partes o de ambas. Examinemos, pues, las pruebas detalladamente.
Para analizar más eficazmente los becbos del presente caso, es conveniente que revisemos las partes esenciales de las prue-bas, haciendo un resumen de las mismas.
Algunos de los hechos no ha/n sido-controveftidos, y son los siguientes:
José Posa está muerto. El fué muerto el día 11 de marzo de 1908, en Bayamón, por un tiro de revólver disparado por George Sutton. En el momento de disparar el tiro, el acusado tenía el revólver en la mano debajo de la camisa, y la-bala lo pasó la camisa del acusado, quemándola, y entró en el cuerpo del interfecto atrevesándole el corazón y los pulmones. La muerte de Posa se produjo casi instantáneamente después de baber caminado éste una distancia de unos quince o veinte pasos. Los dos hombres nunca se habían visto antes de aquella mañana; y Rosa era desconocido de Sutton, no sa-biendo éste último su nombre. Rosa vivía en una casita en la finca llamada la. “Quinta,” que estaba a cargo de Sutton, como administrador. Dichas partes tenían una conversación en un tono de voz ordinario, con respecto al alquiler de dicha finca. Surgió un altercado en el que dichas partes se aga-rraron mutuamente; y los brazos del acusado fueron suje-tados por alguna persona de tal manera que no pudo sacar su revólver, por cuyo motivo lo disparó mientras todavía estaba debajo de la camisa. Después de haberse disparado el tiro, José Rosa se fué en dirección a su casa y cayó boca abajo, muriendo en ese mismo momento. El homicida corrió, con el revólver en la mano, a su propia casa, y llamó a su sirviente, *407José Eraso* mandándolo a buscar la policía. . Al llegar los guardias, él se entregó, "a los mismos, dándoles su revólver. El interfecto era más alto y más fuerte que el acusado.
Cuando Sutton llegó al terreno en cuestión, Eosa estaba sacando yucas. Sutton llevó su revólver debajo’de su camisa. En el momento en que éste disparó el tiro, ambos o sea el homicida y el .interfecto, se tenían mutuamente agarrados en el suelo. Se efectuaba una lucha entre los dos. Cuando Sutton fué examinado, tenía cinco rasguños en sn cuerpo, y otras1 tantas roturas en su ropa que correspondían con dichos ras-guños. .
El sitio en que tuvo lugar la muerte de Eosa, no estaba 'en el terreno arrendado, por este último. Las yucas no estaban en el terreno por el cual Eosa había pagado alquiler. No apa-rece de los autos a quién dichas yucas pertenecían. Los gan-dules crecían en matas grandes. La hermana del interfecto Flora Eosa, en unión de.su tija mayor, estaban cogiendo gan-dules cerca del sitio en donde tuvo lugar el altercado. Ellas no podían ver muy bien al interfecto, por hallarse las matas de gandules entre ellas y el sitio en que estaba su hermanó. La conversación entre el interfecto y el homicida, tuvo lugar en ■un tono ordinario, y no duró mucho tiempo.
Juana Eivera que es la suegra del interfecto, estaba en la casita, asistiendo a su hija que estaba de parto. Al oir el tiro ella salió de la casita y vió caer a Eosa, y a Flora y los hijos corriendo hacia él.
Además del homicida y el interfecto, había allí presentes en el momento de la muerte de Eosa, un tal Bartolo Arroyo; y, tal vez a poca distancia, José González, y la hermana del in-terfecto, Flora Eosa, y sus dos hijitas, y además su suegra, que estabá en la casita que se encuentra cerca' del sitio de referencia. A alguna distancia de dicho sitio, se hallaba tam-bién un hombre que estaba trabajando en un cañaveral, lla-mado Césaro Fernández.
El acusado es americano, y tenía la reputación de ser un hombre de buena conducta, no habiendo tomado parte en *408riña o pendencia alguna, y dedicándose a su trabajo; y es con-siderado como nn caballero. El interfecto era puertorri-queño, y arrendatario del acusado.

Cuestiones de hecho controvertidas.

Io. i Quién fué el agresor?
(a) Juana Rivera dice que “el acusado llegó y puso el pie alante, y le dio una gaznatada a José Rosa, el cual le puso la mano en la cintura, y entonces el americano le disparó un tiro y lo mató. José Rosa se fué encima del americano, ama-gándole, y entonces el americano le pegó el tiro. José Rosa y el acusado sólo tuvieron dos palabras, y no hubo- lucba entre ellos. Al oir ,1a voz del americano, salió la declarante al ba-tey ; hablaron dos palabras que no oyó la declarante; y cuando el americano le dirigió.la palabra, José Rosa se enderezó, y el americano le tiró una gaznatada; entonces Rosa le puso las manos .en.la cintura al americano, y éste le disparó un tiro.”
(ó) Bartolo Arroyo dice que “llegando a su casa, oyó que hablaba José Rosa, y se asomó el declarante por la ventana de su casa, vió lleg’ar a.Mr. Suttón, y le dijo en voz baja una cosa a José Rosa; y al encontrarle éste, el americano le tiró un jinquetazo a José; éste jaló para atrás, y el americano metió la mano en el seno, Rosa saltó a empuñarlo;. entonces reventó el tiro y cayó Rosa. Rosa fué el que saltó a empuñar al americano. José Rosa estaba en cuatro pies agarrado del acusado para no dejarle sacar el revólver. El americano te-nía una mano fuera y otra dentro del seno que era donde te-nía el revólver. Los dos estaban en cuatro pies, y José Rosa, con sus dos manos, tenía cogido al americano por los brazos.”
(c) José González dice que “vió cuando el americano se encontró con (José) Rosa, agarrándose los dos, tirando en direcciones opuestas; (José para su casa y el otro para el otro lado) en medio de la lucha el americano jaló por su revólver, y le pegó un tiro a José Rosa quien cayó muerto. Que el acusado tenía el revólver dentro del seno de la pretina del pantalón, y lo sacó y pegó el tiro.”
*409(el) Césaro Fernández dice que “sintió -una bulla y vió a nnos morenos qne' eran tres, peleando contra el acnsado: al principio el declarante no conocía qnien era, porqne estaba en el medio escondido;'y en eso lo empujaron, y sacó una pierna para atrás, y por el pantalón conoció el declarante que era el acusado. Sintió im tiró, y el' que tenía sujeto al acu-sado, lo soltó y anduvo un paso largo y se cayó. José Eosá era el que tenía empuñado al acusadoj y los demás estaban agrupados, siendo uno de’ ellos Bartolo; pero él no luchaba con el acusado pero estaban todos juntos.”-
(e) George Sutton, el acusado déclaró en su propia de-fensa, que el día del suceso volteaba la finca y al pasar cer-ca de donde vivía José Eosá, lo vió trabajando en la tiérra y vió dos individuos más conversáñdo, años cuales preguntó que ¿quién sembraba? Siguió hablando un rato con ellos y entonces Eosa avanzó un pásb'-’d'áüdole al acusado con la mano. El declarante se defendió y sintió un puntazo en la mano derecha y vió sangre. Siguió luchando con Eosa para agarrarle la mano y enando se la cogió, otro individuo le aga-rró por detrás y sintió un golpe de puño en la cabezael de-clarante metió la mano deñtro de la camisa para sacar el re-vólver y el tercer individuo le cogió por la cintura aguantán-dole el brazo derecho por lo cual no podía sacar el revólver. Seguía teniendo sujeto al José Eosa eí cual le estaba dando golpes y así estuvieron agarrados los cuátro: el declarante sintió un tajo en un pie, y levantando el cañón del révólver disparó un tiro por debajo de la camisa porque ya ha dicho que el brazo se lo tenía sujeto el otro individuo que se llama José González y disparó un tiro. En seguida lo soltaron to-dos, José Eosa anduvo unos quince o veinte pasos hacia su casa y cayó boca abajo.
2°. ¿Estaba el interfecto armado?
(a) Plora Eosa dice que el interfecto arrancaba la yuca con las manos, porque la tierra era arena y no tenía cuchillo.
(5) Juana Eivera dice que José Eosa estaba sembrando unas yautías, y después fué a sacar un pie de yuca. José *410Rosa sacaba las yucas con la mano, y para trabajar, usaba de una azada, la cual dejó cerca de las yautías.
(c) Bartolo Arroyo dice que José Rosa sacaba unas yucas con la mano; no tenía armas, y cerca de sí no babía cuchillos ni nada.
(d) José González dice que no reparó si José tenía algún cuchillo.
(e) George Sutton dice que vió en la mano de José Rosa ■un pedazo de machete; que vió sangre, y sintió un tajo en un pie, y que estaba herido, y que las heridas y los arañazos que el declarante tenía en su cuerpo, se los causó en la lucha José Rosa; que no fueron de alambre ni de ningún cuerpo extraño, sino que se los causó Rosa.
. 3o. ¿Estaba arañado el acusado por las púas de la cerca de alambre?
(а) La testigo principal con respecto a la cerca de alam-bre, es María Rodríguez, quien declaró como sigue: que el once de marzo último, vivía en el “Cachete,” y había varios vecinos, entre ellos José Rosa, que vivía más lejos; y ese día vió pasar al acusado por el corral de su casa, con un revólver en la mano, por los alambres, bajando, la cabeza; que hay allí tres alambres de púas, dos caídos en el suelo y otro bien puesto en alto; que al pasar el acusado, se le desprendió un pedazo de la ropa por detrás, sin fijarse si era por la espalda, quedándose el pedazo en el alambre.
(б) A preguntas del abogado, dice que eso lo hizo llegar a oídos del Fiscal; porque la detective preguntó a la decla-rante, si había visto algo, y ella le contestó que había visto pasar por los alambres a Mr. Sutton, con el revólver en la mano: que cuando le preguntó eso la detective, no estaba pre-sente Mr. Sutton, y no puede precisar la fecha en que le to-maron esa declaración, pero que la fecha en que la declarante vió pasar al acusado dicen que fué el once de mayo, y sostiene que en ese día, once de mayo, fué que vió pasar por el corral de su casa a Mr. Sutton.
(c) Dr. Manuel Fosas declaró que en ese día de referencia, *411del Sr. Fiscal, vió al acusado como a las cinco de la tarde, ob-servando varias heridas que tenía, superficiales, como araña-zos, hechas con un instrumento poco cortante: algunas heri-das estaban llenas de tierra, y cree que esa tierra hayase pro - ducido al caer en tierra después de estar herido el acusado o porque el arma con que fué herido, estuviese llena de tierra: en dos o tres heridas, observó el declarante que había tierra dentro de ellas; han podido ocasionarse con un instrumento poco cortante, como un mocho: las heridas correspondían a las ropas que tenía puestas el acusado.'
(El abogado presenta, como prueba, dichas ropas, sin opo-sición del.Fiscal, y la corte la admite.)
El testigo dice que esas ropas eran las que tenía puestas el acusado el día del suceso, y en la camisa hay un agujero co-mo si fuera de' bala, y una quemadura que corresponde al agujero: el acusado tenía cinco heridas, unas en el costado y en los muslos, y otras en la espalda, correspondiendo con las de las ropas.
Preguntado por el Fiscal, dijo que tales heridas de la es-palda pudieron ser hechas por un alambre de púa, pero no así las del muslo: que los desgarres de la camisa pudieron ser hechos por alambre, y también pudieron ser hechos en lu-cha con otro individuo.
Vuelto a preguntar por el acusado mediante su abogado, dice que las heridas de detrás pudieron ser hechas por alam-bre o por un cuchillo de poco corte.
Preguntado por el juez, dice que reconoció al acusado en el pueblo, a las cinco de la tarde, estando distante la finca como unos diez minutos: las heridas eran superficiales e irre-gulares, tenían desgarres y pudieron ser hechas con un cu-chillo o arma poco afilada y cortar también las ropas:.pero haciendo fuerza; dichas heridas pudieron ocasionarse con un cuchillo no afilado; pero para cortar la tela que tiene la ropa, tiene que ser por “un hombre de fuerza. Que el corte que hay en la pierna derecha del pantalón, puede producirla tanto un cuchillo afilado, como un machete, un espadín, una hoja de *412sable Ó úñ cuchillo de mesa, y’el arma baber beclio fuerza en diferentes direcciones!
(d). Césaro Fernández dice que cuando el acusado echó a correr, “tenía la camisa rota y los trapos guindando.”
(e) George Suttóñ 'dice que fué herido en lá lucha con Rosa; que lás heridas y los árañazos que tenía en su cuerpo, se los causó en la lucha, José Ros’á; que después de lá cues-tión, el declarante no pasó por' debajo dé ningún alambrey por eso puede asegurar que los arañazos no fueron de alam-bre ni de ningún cuerpo extraño, sino que se los causó' Rosa. .
, En su dictamen, el juez sentenciador expone completamen-te sus ideas con respecto a este caso; y dicha exposición puede considerarse como equivalente a las declaraciones de hechos probados y conclusiones legales que la ley ahora exige a los jueces de distrito en todos los casos en que el juicio se celebre sin jurado. Para ' comprender completamente el punto de vista del juez inferior tanto al apreciar la prueba como al determinar para sí mismo la ley aplicable al caso, es lo mejor ■ reproducir íntegra su opinión. Esta está concebida en los siguientes términos:
“Antes de dictar mi veredicto en este caso quiero hacer constar varios liechos y principalmente .uno de ellos a cuya declaración me lleva, no sólo la prueba testifical, sino también y muy principalmente la prueba de inspección.
‘ ‘Por toda la prueba practicada en este caso llego a la con-clusión firme y sin género alguno de duda razonable, de que el día 11 de marzo de este año en las inmediaciones' dél pueblo de Bayamón, correspondiente a este, distrito judicial, George Sutton, como encargado de una finca de la que José'Rosa tenía arrendado un pedazo de tierra, encontró a éste en ocasión en que arrancaba de la tierra algunas yucas y para cuya opera-ción no se valía de arma alguna, no la tenía consigo, ni in-mediata a su persona. Que en tales condiciones y por cues-tión de los arrendamientos se promovió una discusión entre George Sutton y José Rosa en la que el primero tiró unos bo-fetones al segundo, yéndose entonces ambos a las manos y du-*413rante esa lucha, el acusado George Sutton, con un revólver que tenía bajo la camisa y sin sacar aquél, pero levantando-algo el cañón, hizo un disparo que, atravesando el corazón de José Eosa, le produjo la muerte casi instantáneamente, des-pués de lo cual el acusado huyó teniendo en su camino que cruzar como cruzó por cercas de alambre de púas que le pro-dujeron varios rasguños en el cuerpo y rotura de la ropa co-rrespondiente a esos sitios.
“Y un punto que deseamos hacer constar categóricamente es que la impresión que nos ha producido el examen de esas roturas de las ropas, presentadas por el acusado como prue-ba, fueron producidas por desgarro de las púas del alambre de la cerca y no de otra manera. ■ .
“El médico que algunas horas después del hecho ocurrido entre Sutton y Eosa recoñoció al primero, admite que los ras-guños o heridas de bordes sucios que presentaba el acusado en la espalda, hombros y piernas podían ser causadas por la púas de un alambre o también por algún instrumento de corte no afilado.
“Ante tales suposiciones, la corte se decide francamente porque las roturas de la ropa' correspondientes a las heridas o rasguños reconocidas en el acusado no fueron por cuchillo o arma análoga sin filo o con poco filo, sino por púas de alam-bre. , .
“Hemos visto con mucha detención las roturas de esta ropa y por la forma en que están, por los diversos jirones que cada una de ellas presenta, entendemos y creemos firme-mente que no fueron producidas en otra forma -que la dicha, pues de lo,contrario, esos cortes no-tendrían las sinuosidades que representan sino que una linea más o menos limpia en sus bordes según el filo del arma con qqe se produjeran.
“Y esto sin contar con que el acusado, que es el único que habla de armas en manos del interfecto, ni afirma ese hecho categóricamente ni ha podido dar una idea de la clase de. arma que éste tuviera.
“Y esta convicción la teníamos ya antes .de que. declarara *414la testigo María Rodríguez, la que corrobora tal acepción al afirmar que vio al acusado cuando cruzaba por debajo de alambres de.púas y con éstas se desgarraba la ropa, a tal punto que algunos jirones de la camisa quedaron enganchados en ellas.
“Por todo lo expuesto, somos de opinión de que el acusado es responsable del delito de homicidio voluntario de que ha sido acusado y que al realizar el hecho que se le imputa no lo verificó en defensa propia.”
UÁ1 comparar la opinión del juez sentenciador con la expo-sición del caso, se verá que muchos de los hechos que él declara probados, tienen muy poco fundamento en las declaraciones de los testigos, y que sus conclusiones legales no han sido justa y debidamente deducidas de las pruebas certificadas por él en la exposición del caso.
El juez sentenciador ha entendido mal los hechos en va-rios puntos importantes. El consigna como un hecho proba-do, que el médico había declarado que “los rasguños o heri-das de bordes sucios, que presentaba el acusado en la espalda, hombros y piernas, podían ser causados por las púas de un alambre, o también por algún instrumento de corte no afi-lado.” Esto no está de acuerdo con los hechos certificados por el .mismo juez sentenciador, en la exposición del caso. Dicha exposición dice: “Preguntado por el Fiscal, dice el doctor que tales heridas de la espalda pudieron ser hechas por un alambre de púa, pero no así la,s del muslo: que los desgarros de la camisa pudieron ser hechos por alambre, y también pudieron ser hechos en lucha con otro individuo.” Por consiguiente, la conclusión del juez sentenciador, de que “las heridas o rasguños encontradas en el cuerpo del acu-sado, no fueron causados por cuchillo o arma análoga, sin filo o con poco filo, sino por púas de alambre,” no e.stá justi-ficada por la declaración del doctor, en que su parte está basada.
Otro error de hecho en que claramente ha incurrido el juez sentenciador, es cuando dice: “Y esto sin contar con *415que el acusado, que es el único que habla de armas en manos del interfecto, ni afirma ese hecho categóricamente, ni ha podido dar una idea de la clase de arma que éste tuviera.
Al contrario, Sutton en su declaración, tal como ésta se halla consignada en la exposición de hechos, dice positiva-mente que “vió en la mano de Rosa, un pedazo de machete.” * * *. “Las heridas y los arañazos que el declarante (Sutton) tenía en su cuerpo, fueron causados por la lucha con José Rosa.” * # *. “Después de la cuestión, el decla-rante no pasó por debajo de ningún alambre, y por eso, puede asegurar que los arañazos no fueron de alambre sino que se los causó Rosa.
El hecho de que Sutton disparara el tiro fatal de su revól-ver mientras dicha arma estaba dentro de su camisa, lo trata el juez sentenciador como demostrando que dicho acusado se valió injustamente de una ventaja que tenía sobre el in-terfecto, haciendo por completo caso omiso de la declaración •de Juana Rivera de que Rosa “le puso las manos en la cin-tura al americano”; y de la de Bartolo Arroyo, de que “los dos estaban en cuatro pies, y José Rosa, con sus dos manos, tenía cogido al americano por los brazos”; y la de José Gon-zález, de que “en medio de la lucha, el americano jaló por su revólver, y le pegó un tiro a José”; y la del Dr. Fosas, ■de que “en la camisa, hay un agujero como si fuera de bala, y una quemadura que corresponde al agujero”; y la de Cá-maro Fernández de que “José Rosa era el que tenía empuñado al acusado, y los demás estaban agrupados”; y la del mismo 'Sutton, de que “sintió un tajo en un pie, y levantando el •cañón del revólver disparó un tiro por debajo de la camisa, porque ya ha dicho que el brazo se lo tenía sujeto José •González. ’ ’
Al comentar la declaración del Dr. Fosas, el juez senten-ciador dice, además, que dicho doctor admite que las heri-das o arañazos observados en el cuerpo del acusado, podían ser causados por las púas de una cerca de alambre, tratando, ■de este modo al testigo como si representara al acusado y *416no como un perito presentado por el Estado, para dar una opinión profesional con respecto a los hechos del caso. En otro párrafo, el juez sentenciador habla de las opiniones ex-presadas por el testigo médico, como de “suposicioneslo que demuestra que la declaración del perito fué completa-mente desatendida, aunque no hay en los autos nada que justifique su rechazamiento; sino, al contrario, dicha decla-ración parece ser completamente digna de crédito. Cierta-mente que en cuanto a estos particulares, hubo un grave error con respecto a las circunstancias en dicho caso.
El juez sentenciador trata de afirmar, a consecuencia de un examen que hizo de la ropa, y por la forma de las rotu-ras de la misma, que las heridas que existían en el cuerpo del acusado habían sido causadas por las púas de la cerca de alambre; aunque la declaración del perito expresa que algunas de dichas heridas no pudieron ser causadas así; y que otras pudieron ser hechas por los alambres de la cerca, y también pudieron serlo con un cuchillo de poco corte u otra arma análoga. De este modo el juez se constituye en perito, en oposición al testigo perito presentado, por el ministerio fiscal. Esto era una crasa irregularidad que ocasionó un gran perjuicio a la causa del acusado.
Estos errores por parte del tribunal sentenciador, se re-fieren a puntos esenciales y claramente demuestran una apre-ciación equivocada de la prueba y el consiguiente desvío de justicia.
Comparemos ahora los hechos, según han sido declarados probados por el juez sentenciador, en la opinión que ante-cede, con los consignados y explicados por. el mismo juez, en la exposición del caso reproducida anteriormente. Un de-tenido examen demostrará un manifiesto descuido por parte del tribunal sentenciador de aquilatar y apreciar debidamente las pruebas aducidas. Se rechaza completamente lá declara-ción del acusado aún cuando dicha declaración está corrobo-rada por las de otros testigos, y por hechos admitidos y las circunstancias que rodeaban e] caso. Ningún testigo declara *417que se haya buscado en el sitio donde ocurrió la lucha, el pedazo de machete que el acusado dice tenía en la mano el interfecto, y con el cual fué herido el acusado.
Las declaraciones de las dos mujeres son muy contradic-torias e incompatibles, y no debían recibir mucha considera-ción, estando basadas en gran parte en lo dicho por otras personas, y evidentemente modificadas por su parentesco con el difunto. La declaración de Bartolo Arroyo también de-muestra que, él era un amigo íntimo, un compadre del inter-fecto ; y dicha declaración evidentemente no es un relato com-' pleto e impartid de cuanto supo del asunto.' El trató clara-mente de ocultar la parte que él mismo tomó en el combate, y de evitar de decir nada a favor del acusado.
_ La declaración de José González no está sujeta a ninguna crítica adversa; pero, según se halla consignada en los autos, es muy escasa.
El único testigo que parece haber observado serenamente la riña, y haber sido absolutamente impartial en sus senti-mientos y declaraciones, fué Cásaro Fernández; y él corro-bora la declaración del acusado en muchos puntos importan-tes. Si es que él dijo la verdad, entonces la muerte de Rosa ■ ocurrió en defensa propia por parte de Sutton, y era casi si-no enteramente inevitable. ¿Por qué no había de darse por parte del tribunal sentenciador, la debida importancia a dicha declaración en la decisión con respecto a la culpabilidad o ino-.cencia del acusado? '
No se concibe que Sutton ni ningún hombre cuerdo, hu-biera salido para la finca que tenía a su cargo, para matar a un'inquilino a quien nunca había visto antes de aquel día sin provocación de ninguna clase, sin lucha alguna, cuando no había peligro inminente para él, y cuando sólo se habían cam-biado unas cuantas palabras entre él y dicho inquilino, en un tono de voz baja. ’ ’
Si hubiera sido necesario para la-' decisión ' del presente caso, pudiera muy bien haberse determinado por este tribunal, que el juez sentenciador en su opinión y sentencia comei *418tió manifiestos errores; y que, por lo tanto, había habido un desvío de justicia en la decisión de este caso. Y con tal que el tribunal hubiese llegado a esta conclusión, ciertamente no debería haberse permitido que subsistiera la sentencia con-denatoria dictada por el tribunal inferior.
No concibo ni por un momento el pensamiento de que el eminente juez que conoció de esta causa en la corte inferior, haya obrado bajo la influencia de parcialidad, apasionamiento o prevención; pero, al hacerse una cuidadosa inspección de los autos en el presente caso, ciertamente se ponen de mani-fiesto varios errores; y en consecuencia de los mismos, el acu-sado ha sido privado de un juicio imparcial.
En insta de las pruebas, el juez sentenciador declara co-rrectamente como un hecho probado, que hubo un combate en-tre el homicida y el interfecto, o una lucha, si éste es un tér-mino más adecuado. Por consiguiente, ¿por qué había de ex-cluir al acusado de los beneficios de su alegación de defensa propia? Aún cuando el interfecto haya estado desarmado, él era un hombre alto y muy fuerte, capaz de hacer un gran da-ño corporal al acusado, y este hecho era bien sabido por am-bos combatientes.
Por supuesto, según hemos declarado frecuentemente, cuando las pruebas son contradictorias, debemos presumir que el juez sentenciador que juzgó el caso sin un jurado, ha dado la debida importancia y crédito a las declaraciones de los diferentes testigos, a no ser que en la revisión del caso, entero, lleguemos a la convicción de que el juez ha sido domi-nado por parcialidad, apasionamiento o prevención, o que se ha cometido,un manifiesto error, y que, por consiguiente, se ha hecho una injusticia.
Pero tal presunción como la que se hace a favor de las conclusiones de hecho formuladas por el juez, no existe con respecto al proceder de dicho juez, al aplicar la ley a los he-chos. Por ejemplo, si-nosotros llegamos a la conclusión de que el juez ha declarado como un hecho probado que el in-terfecto no estaba armado, a pesar de que las declaraciones *419con respecto a este punto, sean contradictorias, y que de es-te simple hecho lia deducido como punto de derecho, que no puede haber habido defensa propia; y que con este motivo, ha privado al acusado de los beneficios de la alegación de defensa propia, este es un error de derecho que haría necesaria la re-vocación de la sentencia.
Esto es precisamente lo que ha hecho el juez sentenciador, a pesar de que no solamente hubo un altercado, sino una lu-cha, y los brazos del acusado estaban agarrados por sus ad-versarios, de tal modo que no podía defenderse eficazmente; y en tal situación, dicho acusado cogió su revólver debajo de su camisa, siéndole imposible sacarlo; y en este estado de co-sas, se disparó el tiro fatal. El proceder del acusado, si obró en defensa propia, lo que es evidente para mí, era plenamente justificable; y no ha debido declarársele culpable.
Debe tenerse presente, además, que tanto en un juicio celebrado ante un juez sólo, como en el celebrado ante un jurado, el acusado tiene derecho al beneficio de cualquiera duda razonable con respecto a su culpabilidad o a la existen-cia de cualquier hecho esencial que sea necesario para probar dicha culpabilidad. ¿Puede alguien revisar serenamente to-das las pruebas en el presente caso, dando crédito a los he-chos no contradichos, y aquilatando y comparando cuidadosa-mente las declaraciones contradictorias de los testigos, y de-cir, en conciencia, que Sutton no obró en defensa propia, y que, por lo tanto, era culpable del delito que se le imputa?
Yo, por mi parte, ciertamente no lo puedo decir. Segura-mente, que en tales circunstancias, según mi opinión, no debe permitirse que la sentencia condenatoria quede subsistente.
Hay un manifiesto error en el juicio de esta causa ante la corte de distrito, por haberse apreciado indebidamente las prueba^, rechazando unas y dando indebida importancia a otras; y por haberse hecho deducciones injustificadas de he-chos controvertidos, e interpretado y aplicado erróneamente las disposiciones legales, especialmente las referentes a la defensa propia, en perjuicio de los derechos del acusado como *420ciudadano que antes de la riña fatal, había observado una conducta ordenada en su propia finca. Así es que ha debido revocarse la sentenciá de la corte inferior, y concederse un nuevo juicio al acusado.